Exhibit 10.1

BECTON, DICKINSON AND COMPANY

DEFERRED COMPENSATION AND RETIREMENT BENEFIT RESTORATION PLAN

Including Amendments Adopted through July 31, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

FOREWORD

        1   

ARTICLE I Definitions

     3   

Section 1.1

   “Account” or “Accounts”      3   

Section 1.2

   “Agreement”      3   

Section 1.3

   “Annual Open Enrollment Period”      3   

Section 1.4

   “Base Salary”      3   

Section 1.5

   “Beneficiary” or “Beneficiaries”      3   

Section 1.6

   “Board of Directors”      3   

Section 1.7

   “Bonus”      3   

Section 1.8

   “Change in Control”      3   

Section 1.9

   “Code”      5   

Section 1.10

   “Committee”      5   

Section 1.11

   “Common Stock”      5   

Section 1.12

   “Company”      5   

Section 1.13

   “Company Discretionary Credits”      5   

Section 1.14

   “Company Discretionary Credit Account”      5   

Section 1.15

   “Company Matching Credits”      5   

Section 1.16

   “Company Matching Credit Account”      5   

Section 1.17

   “Deferral Election”      5   

Section 1.18

   “Deferred Bonus”      6   

Section 1.19

   “Deferred Bonus Account”      6   

Section 1.20

   “Deferred Bonus Election”      6   

Section 1.21

   “Deferred Equity-Based Compensation”      6   

Section 1.22

   “Deferred Equity-Based Compensation Account”      6   

Section 1.23

   “Deferred Equity-Based Compensation Election”      6   

Section 1.24

   “Deferred Restoration Distribution”      6   

Section 1.25

   “Deferred Restoration Distribution Account”      6   

Section 1.26

   “Deferred Restoration Distribution Election”      6   

Section 1.27

   “Deferred Salary”      6   

Section 1.28

   “Deferred Salary Account”      6   

Section 1.29

   “Deferred Salary Election”      6   

Section 1.30

   “Deferred Stock Account”      7   

Section 1.31

   “Deferred Stock Election”      7   

Section 1.32

   “Disability”      7   

Section 1.33

   “Disabled”      7   

Section 1.34

   “Dividend Reinvestment Return”      7   

Section 1.35

   “Equity-Based Compensation”      7   

Section 1.36

   “Equity-Based Compensation Plan”      7   

Section 1.37

   “ERISA”      8   

Section 1.38

   “Fiscal Year”      8   

Section 1.39

   “Grandfathered Deferred Compensation Plan Deferrals”      8   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 1.40

   “Grandfathered Restoration Plan Benefit”      8   

Section 1.41

   “Investment Election”      8   

Section 1.42

   “Investment Options”      8   

Section 1.43

   “Other Stock-Based Awards”      9   

Section 1.44

   “Participant”      9   

Section 1.45

   “Performance Units”      9   

Section 1.46

   “Plan”      9   

Section 1.47

   “Plan Year”      9   

Section 1.48

   “Restricted Stock Units”      9   

Section 1.49

   “Restoration Plan”      9   

Section 1.50

   “Restoration Plan Benefit”      9   

Section 1.51

   “Retirement Plan”      9   

Section 1.52

   “SIP”      9   

Section 1.53

   “Separation from Service”      9   

Section 1.54

   “Specified Employee”      9   

Section 1.55

   “Spouse”      9   

Section 1.56

   “Stock Award Plan”      9   

Section 1.57

   “Stock Trust”      9   

Section 1.58

   “Total Eligible Compensation”      10   

ARTICLE II Eligibility and Participation

     11   

Section 2.1

   Eligibility.      11   

Section 2.2

   Participation.      12   

ARTICLE III Deferral Elections and Deferral Periods

     15   

Section 3.1

   Deferred Salary Election.      15   

Section 3.2

   Deferred Bonus Election.      15   

Section 3.3

   Deferred Equity-Based Compensation Election.      16   

Section 3.4

   Company Matching Credits.      17   

Section 3.5

   Company Discretionary Credits.      17   

Section 3.6

   Deferred Restoration Distribution Election.      17   

Section 3.7

   Deferral Period.      19   

Section 3.8

   Modification of Deferral Period.      20   

ARTICLE IV Restoration Benefits

     23   

Section 4.1

   Amount of Restoration Plan Benefit.      23   

Section 4.2

   Pre-Retirement Restoration Death Benefit.      23   

Section 4.3

   Early Retirement Adjustments.      24   

Section 4.4

   Payment of Restoration Plan Benefits.      24   

Section 4.5

   Payment of Restoration Plan Benefit Following Change in Control.      27   

Section 4.6

   Restoration Plan Benefit on Account of Disability Retirement.      28   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE V Participants’ Accounts

     30   

Section 5.1

   Crediting of Employee Deferrals and Company Matching and Discretionary
Credits.      30   

Section 5.2

   Investment Election.      30   

Section 5.3

   Hypothetical Earnings.      30   

Section 5.4

   Vesting.      35   

Section 5.5

   Account Statements.      35   

ARTICLE VI Distributions and Withdrawals

     36   

Section 6.1

   Timing of Distributions.      36   

Section 6.2

   Form of Distribution.      40   

ARTICLE VII General Provisions

     46   

Section 7.1

   Unsecured Promise to Pay.      46   

Section 7.2

   Plan Unfunded.      46   

Section 7.3

   Designation of Beneficiary.      46   

Section 7.4

   Expenses.      46   

Section 7.5

   Voting Common Stock.      47   

Section 7.6

   Non-Assignability.      47   

Section 7.7

   Mandatory Deferral.      47   

Section 7.8

   Employment/Participation Rights.      47   

Section 7.9

   Severability.      48   

Section 7.10

   No Individual Liability.      48   

Section 7.11

   Tax and Other Withholding.      48   

Section 7.12

   Applicable Law.      49   

Section 7.13

   Incompetency.      49   

Section 7.14

   Notice of Address.      49   

ARTICLE VIII Administration

     50   

Section 8.1

   Committee.      50   

Section 8.2

   Claims Procedure.      50   

Section 8.3

   Plan to Comply With Code Section 409A.      50   

ARTICLE IX Amendment, Termination and Effective Date

     51   

Section 9.1

   Amendment of the Plan.      51   

Section 9.2

   Termination of the Plan.      51   

Section 9.3

   No Impairment of Benefits.      51   

Section 9.4

   Effective Date.      51   

 

-iii-



--------------------------------------------------------------------------------

BECTON, DICKINSON AND COMPANY

DEFERRED COMPENSATION AND RESTORATION PLAN

Including Amendments Adopted through July 31, 2013

FOREWORD

Effective as of August 1, 1994 (the “Effective Date”), Becton, Dickinson and
Company (the “Company”) adopted the Becton, Dickinson and Company Salary and
Bonus Deferral Plan (the “Plan”) for the benefit of certain of its employees.
The Plan is intended to be an unfunded plan of deferred compensation primarily
for the benefit of a select group of management and highly compensated
employees. To the extent that the Plan permits the voluntary deferral of
bonuses, the Plan is intended to amend and replace the Bonus Deferral Option of
the Becton, Dickinson and Company Executive Bonus Plan.

The purpose of the Plan is to permit those employees of the Company who are part
of a select group of management or highly compensated employees to defer,
pursuant to the provisions of the Plan, a portion of the salaries, bonuses and
other remuneration (including certain equity-based compensation) otherwise
payable to them.

Effective as of August 15, 1996, the Board of Directors of the Company amended
the Plan to permit Participants to have their deferred salaries or deferred
bonuses considered to be invested in Common Stock of the Company, to permit
those Participants to vote a number of shares of Common Stock equal to the
number considered to be held for their benefit under the Plan, and for certain
other purposes.

Effective as of November 1, 2001, the Plan was amended and restated to rename
the Plan as the Becton, Dickinson and Company Deferred Compensation Plan, and to
modify the deferral opportunities and the distribution and withdrawal options
under the Plan, and to make certain other modifications deemed desirable.

Effective as of March 22, 2004, the Plan was amended and restated to permit
Participants to defer certain equity-based compensation awarded under the
Becton, Dickinson and Company Stock Award Plan (the “Stock Award Plan”) and the
Becton, Dickinson and Company 2004 Employee and Director Equity-Based
Compensation Plan (the “Equity-Based Compensation Plan”).

Effective as of January 1, 2005, the Plan was amended (in operation and through
various separate amendments and related documents) in several respects to comply
with the requirements of Code Section 409A. In addition, effective as of
December 31, 2008, the Plan was further amended to: (1) consolidate the
provisions of the Becton, Dickinson and Company Retirement Benefit Restoration
Plan with this Plan (reflecting the consolidated administration of the two
plans); and (2) bring the consolidated Plan into compliance with the written
plan requirements of Code Section 409A. Notwithstanding any provision to the
contrary in this Plan, each provision in this Plan shall be interpreted to
permit the deferral of compensation in accordance with Code Section 409A, and
any provision that would conflict with such requirements shall not be valid or
enforceable.

 

-1-



--------------------------------------------------------------------------------

Effective as of October 1, 2009, the Plan was amended to allow Participants to
change their Investment Elections on a daily basis.

Effective as of January 1, 2010, the Plan was amended to limit future
hypothetical investment in Common Stock.

Effective as of January 1, 2013, the Plan was amended to reflect the conversion
of certain Participants’ Retirement Plan benefits from being calculated using
the final average pay formula under the Retirement Plan to being calculated
using the cash balance formula under the Retirement Plan and to reflect certain
administrative practices.

Effective as of January 1, 2014, the Plan was amended to reflect certain design
changes related to Plan eligibility. In addition, effective for deferrals made
on and after January 1, 2014, the Plan was amended to reflect certain changes
related to deferral elections and Company Matching Credits

 

-2-



--------------------------------------------------------------------------------

ARTICLE I

Definitions

 

Section 1.1 “Account” or “Accounts” means the bookkeeping account or accounts
established under the Plan, if any, on behalf of a Participant and includes
earnings credited thereon or losses charged thereto.

 

Section 1.2 “Agreement” means an agreement entered into between an Eligible
Employee and the Company, as agreed to by the Compensation and Benefits
Committee of the Board of Directors of the Company (or any committee successor
thereto), to participate in the provisions of this Plan related to Restoration
Plan benefits and delineating certain terms and conditions with respect to such
participation including (but not limited to) the benefits (if any) that are to
be provided to the Eligible Employee in lieu of or in addition to the benefits
described under the terms of this Plan.

 

Section 1.3 “Annual Open Enrollment Period” means the annual period designated
by the Committee, which ends not later than the December 31 of a Plan Year,
during which a Participant may make or change deferral and/or distribution
elections under this Plan.

 

Section 1.4 “Base Salary” means the base salary or wages otherwise taken into
account under the SIP, determined in accordance with the provisions of such
plan, but without regard to the limitation on compensation otherwise required
under Code Section 401(a)(17), and without regard to any deferrals of the
foregoing of compensation under this or any other plan of deferred compensation
maintained by the Company.

 

Section 1.5 “Beneficiary” or “Beneficiaries” means the beneficiary or
beneficiaries who, pursuant to the provisions of this Plan, is or are to receive
the amount, if any, payable under this Plan upon the death of a Participant.

 

Section 1.6 “Board of Directors” means the Board of Directors of the Company.

 

Section 1.7 “Bonus” means the annual bonus payable under the Company’s
Performance Incentive Plan, or any successor thereto.

 

Section 1.8 “Change in Control” of the Company means any of the following
events:

(1) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13(d)(3) promulgated under the Exchange Act) of 25% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1.8, the

 

-3-



--------------------------------------------------------------------------------

following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any affiliated company, (iv) any acquisition by
any corporation pursuant to a transaction that complies with Sections 1.8(3)(A),
1.8(3)(B) and 1.8(3)(C), or (v) any acquisition that the Board determines, in
good faith, was inadvertent, if the acquiring Person divests as promptly as
practicable a sufficient amount of the Outstanding Company Common Stock and/or
the Outstanding Company Voting Securities, as applicable, to reverse such
acquisition of 25% or more thereof.

(2) Individuals who, as of April 24, 2000, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
April 24, 2000 whose election, or nomination for election as a director by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

(3) Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business

 

-4-



--------------------------------------------------------------------------------

Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(4) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

Section 1.9 “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute.

 

Section 1.10 “Committee” means the Plan Administrative Committee, which is
responsible for administering the Plan. The Committee shall consist of three or
more employees of the Company as determined by, and appointed by, the Board of
Directors. The Committee may delegate pursuant to a written authorization
(including, by way of illustration, through a contract, memorandum, or other
written delegation document) any or all of its responsibilities involving
ongoing day-to-day administration or ministerial acts, as set forth in this Plan
to one or more individuals or service-providers. In any case where this Plan
refers to the Committee, such reference is deemed to be a reference to any
delegate of the Committee appointed for such purpose.

 

Section 1.11 “Common Stock” means the common stock ($1.00 par value) of the
Company, including any shares into which it may be split, subdivided or
combined.

 

Section 1.12 “Company” means Becton, Dickinson and Company and any successor to
such corporation by merger, purchase or otherwise.

 

Section 1.13 “Company Discretionary Credits” means the amounts credited to a
Participant’s Company Discretionary Credit Account, if any, pursuant to
Section 3.5.

 

Section 1.14 “Company Discretionary Credit Account” means the bookkeeping
account established under Section 3.5, if any, on behalf of a Participant and
includes any earnings credited thereon or losses charged thereto pursuant to
Article IV.

 

Section 1.15 “Company Matching Credits” means the amounts credited to a
Participant’s Company Matching Credit Account, if any, pursuant to Section 3.4.

 

Section 1.16 “Company Matching Credit Account” means the bookkeeping account
established under Section 3.4, if any, on behalf of a Participant and includes
any earnings credited thereon or losses charged thereto pursuant to Article IV.

 

Section 1.17 “Deferral Election” means the Participant’s election to participate
in this Plan and defer amounts eligible for deferral in accordance with the Plan
terms. Except as the context otherwise requires, references herein to Deferral
Elections include any subsequent modifications of a prior Deferral Election.

 

-5-



--------------------------------------------------------------------------------

Section 1.18 “Deferred Bonus” means the amount of a Participant’s Bonus that
such Participant has elected to defer until a later year pursuant to an election
under Section 3.2.

 

Section 1.19 “Deferred Bonus Account” means the bookkeeping account established
under Section 3.2 on behalf of a Participant, and includes any earnings credited
thereon or losses charged thereto pursuant to Article IV.

 

Section 1.20 “Deferred Bonus Election” means the election by a Participant under
Section 3.2 to defer a portion of the Participant’s Bonus until a later year.

 

Section 1.21 “Deferred Equity-Based Compensation” means the amount of a
Participant’s Equity-Based Compensation that such Participant has elected to
defer until a later year pursuant to an election under Section 3.3.

 

Section 1.22 “Deferred Equity-Based Compensation Account” means the bookkeeping
account established under Section 3.3 on behalf of a Participant, and includes
any earnings credited thereon or losses charged thereto pursuant to
Section 5.3(b).

 

Section 1.23 “Deferred Equity-Based Compensation Election” means the election by
a Participant under Section 3.3 to defer a portion of the Participant’s
Equity-Based Compensation.

 

Section 1.24 “Deferred Restoration Distribution” means the amount of a
Participant’s distributable Restoration Plan Benefit that such Participant has
elected to defer under this Plan pursuant to an election under Section 3.6.

 

Section 1.25 “Deferred Restoration Distribution Account” means the bookkeeping
account established under Section 3.6 on behalf of a Participant, and includes
any earnings credited thereon or losses charged thereto pursuant to Article IV.

 

Section 1.26 “Deferred Restoration Distribution Election” means the election by
a Participant under Section 3.6 to defer all or a portion of the Participant’s
distributable Restoration Plan Benefit.

 

Section 1.27 “Deferred Salary” means the amount of a Participant’s Base Salary
that such Participant has elected to defer until a later year pursuant to an
election under Section 3.1.

 

Section 1.28 “Deferred Salary Account” means the bookkeeping account established
under Section 3.1 on behalf of a Participant, and includes any earnings credited
thereon or losses charged thereto pursuant to Article V.

 

Section 1.29 “Deferred Salary Election” means the election by a Participant
under Section 3.1 to defer until a later year a portion of his or her Base
Salary.

 

-6-



--------------------------------------------------------------------------------

Section 1.30 “Deferred Stock Account” means the bookkeeping account established
under Section 5.3(b) on behalf of a Participant and includes, in addition to
amounts stated in that Section, any Dividend Reinvestment Return credited
thereon.

 

Section 1.31 “Deferred Stock Election” means the election by a Participant under
Section 5.3(b) to have applicable deferred amounts credited in the form of
Common Stock to the Participant’s Deferred Stock Account.

 

Section 1.32 “Disability” means a Participant’s total disability as defined
below and determined in a manner consistent with Code Section 409A and the
regulations thereunder:

 

  (i) The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

 

  (ii) The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

A Participant will be deemed to have suffered a Disability if determined to be
totally disabled by the Social Security Administration.

 

Section 1.33 “Disabled” means that a Participant is totally and permanently
disabled as defined in the Company’s Long-Term Disability Plan. With respect to
payments of amounts in excess of a Participant’s Grandfathered Deferred
Compensation Plan Deferrals or Grandfathered Restoration Plan Benefit on account
of disability, the term “Disabled” means a disability that meets the standard
for disability under Code Section 409A and the guidance issued thereunder.

 

Section 1.34 “Dividend Reinvestment Return” means the amounts which are credited
to each Participant’s Deferred Stock Account pursuant to Section 5.3(b) to
reflect dividends declared by the Company on its Common Stock.

 

Section 1.35 “Equity-Based Compensation” means (i) November 24, 2003, awards
granted under the Stock Award Plan and (ii) Restricted Stock Units, Performance
Units, and Other Stock-Based Awards granted under Sections 7, 8, and 9 of the
Equity-Based Compensation Plan, and does not include any such awards that
qualify as vested stock, restricted stock, stock option awards, or stock
appreciation rights.

 

Section 1.36 “Equity-Based Compensation Plan” means the Becton, Dickinson and
Company 2004 Employee and Director Equity-Based Compensation Plan.

 

-7-



--------------------------------------------------------------------------------

Section 1.37 “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, or any successor statute.

 

Section 1.38 “Fiscal Year” means the fiscal year of the Company, which currently
is the twelve-month period commencing on the first day of October and ending on
the last day of September of the following calendar year.

 

Section 1.39 “Grandfathered Deferred Compensation Plan Deferrals” means amounts
deferred under the terms of this Plan as in effect as of December 31, 2004 (and
the earnings credited thereon before, on or after January 1, 2005) for which
(i) the Participant had a legally binding right as of December 31, 2004, to be
paid the amount, and (ii) such right to the amount was earned and vested as of
December 31, 2004 and was credited to the Participant’s Account.

 

Section 1.40 “Grandfathered Restoration Plan Benefit” means amounts deferred
under the terms of the Restoration Plan as in effect as of December 31, 2004 for
which the Participant had a legally binding right as of December 31, 2004 and
which amount was earned and vested as of December 31, 2004. The calculation of a
Participant’s Grandfathered Restoration Plan Benefit shall equal the present
value of the amount to which the Participant would have been entitled under the
Restoration Plan if the Participant voluntarily terminated employment on
December 31, 2004, and received a payment of the benefits available from the
Restoration Plan on the earliest possible date allowed under the Restoration
Plan to receive a payment of benefits following the termination of employment,
and received the benefits in the form with the maximum value. Notwithstanding
the foregoing, for any subsequent taxable year of the Participant, the
Grandfathered Restoration Plan Benefit may increase to equal the present value
of the benefit the Participant actually becomes entitled to, in the form and at
the time actually paid, determined under the terms of the Restoration Plan, as
in effect on October 3, 2004, without regard to any further services rendered by
the Participant after December 31, 2004, or any other events affecting the
amount of or the entitlement to benefits (other than the Participant’s election
with respect to the time or form of an available benefit). For purposes of
calculating the present value of a benefit under this Section, actuarial
assumptions and methods to be used will be the same as those used to value
benefits under the Becton, Dickinson and Company Retirement Plan and shall
otherwise be made in accordance with Reg. §1.409A-6(a)(3)(i).

 

Section 1.41 “Investment Election” means the Participant’s election to have
deferred amounts credited with hypothetical earnings credits (or losses) that
track the investment performance of the Investment Options and/or Common Stock
in accordance with Article V.

 

Section 1.42 “Investment Options” means those hypothetical targeted investment
options designated by the Committee as measurements of the rate of return to be
credited to (or charged against) amounts deferred to Participants’ Accounts.

 

-8-



--------------------------------------------------------------------------------

Section 1.43 “Other Stock-Based Awards” means awards granted under Section 9 of
the Equity-Based Compensation Plan.

 

Section 1.44 “Participant” means a common law employee of the Company who meets
the eligibility and participation requirements set forth in Article II.

 

Section 1.45 “Performance Units” means awards granted under Section 8 of the
Equity-Based Compensation Plan.

 

Section 1.46 “Plan” means the Becton, Dickinson and Company Deferred
Compensation and Retirement Benefit Restoration Plan as from time to time in
effect. Previously, the terms of this Plan were determined under the terms of
the Restoration Plan and the Becton, Dickinson and Company Deferred Compensation
Plan (previously the Becton, Dickinson and Company Salary and Bonus Deferral
Plan), which are hereby consolidated into a single document.

 

Section 1.47 “Plan Year” means the calendar year.

 

Section 1.48 “Restricted Stock Units” means Restricted Stock Units granted under
Section 7 of the Equity-Based Compensation Plan.

 

Section 1.49 “Restoration Plan” means the Becton, Dickinson and Company
Retirement Benefit Restoration Plan, as amended and restated from time to time.

 

Section 1.50 “Restoration Plan Benefit” means the Participant’s benefit
described in Article IV of this Plan.

 

Section 1.51 “Retirement Plan” means the Becton, Dickinson and Company
Retirement Plan, as it may be amended and restated from time to time.

 

Section 1.52 “SIP” means the Becton, Dickinson and Company Savings Incentive
Plan.

 

Section 1.53 “Separation from Service” means a termination of employment or
other separation from service from the Company as described in Code Section 409A
and the regulations thereunder.

 

Section 1.54 “Specified Employee” means a person identified in accordance with
procedures adopted by the Committee that reflect the requirements of Code
Section 409A(a)(2)(B)(i) and applicable guidance thereunder.

 

Section 1.55 “Spouse” means the individual to whom the Participant is legally
married on the date of death or other benefit commencement.

 

Section 1.56 “Stock Award Plan” means the Becton, Dickinson and Company Stock
Award Plan as the same may be amended from time to time.

 

Section 1.57 “Stock Trust” means the Becton, Dickinson and Company Deferred
Salary and Bonus Trust established as of August 15, 1996 between the Company and
Wachovia Bank of North Carolina, N.A., as amended from time to time thereafter.

 

-9-



--------------------------------------------------------------------------------

Section 1.58 “Total Eligible Compensation” means the base salary or wages and
bonus otherwise taken into account under the SIP, determined in accordance with
the provisions of such plan, but without regard to the limitation on
compensation otherwise required under Code Section 401(a)(17), and without
regard to any deferrals of the foregoing of compensation under this or any other
plan of deferred compensation maintained by the Company; provided, however, that
Total Eligible Compensation for a Plan Year shall not exceed two (2) times the
dollar limit otherwise in effect for such Plan Year under Code
Section 401(a)(17).

 

-10-



--------------------------------------------------------------------------------

ARTICLE II

Eligibility and Participation

 

Section 2.1 Eligibility.

 

  (a) Only “Eligible Employees” who meet the conditions of this Article II shall
be eligible to become a Participant in this Plan. Unless the Committee
determines otherwise, any employee of the Company (or any subsidiary or
affiliate of the Company) who participates in the Retirement Plan and whose
benefits under the Retirement Plan are limited pursuant to the provisions
included in the Retirement Plan in order to comply with Code Sections 401(a)(17)
or 415, shall be an Eligible Employee with respect to benefits payable under
Article IV and Section 3.6 (i.e., eligibility for the restoration portion of the
Plan). An “Eligible Employee” for purposes of Sections 3.1, 3.2, 3.3, 3.4, and
3.5 (i.e., eligibility for the deferred compensation portion of the Plan) is an
individual who meets the following requirements:

 

  (i) the individual is a common law employee of a unit of the Company (or of
one of its subsidiaries) to which the Plan has been adopted pursuant to a
decision by, or with the approval of, the Board of Directors;

 

  (ii) the individual is not a nonresident alien of the United States receiving
no United States source income within the meaning of Sections 861(a)(3) or
911(d)(2) of the Code; and

 

  (iii) the employee has annualized Base Salary of $200,000 or more (indexed
annually by the same amount as the compensation limit under Code
Section 401(a)(17)) for the calendar year in which the Deferral Election is
required to be made.

 

  (b) The Committee shall have the ability to adjust, prospectively for any Plan
Year, the dollar limitation in Section 2.1(a)(iii). The Committee may also:

 

  (i) designate as ineligible particular individuals, groups of individuals or
employees of business units who otherwise would be eligible under
Section 2.1(a); or

 

  (ii) designate as eligible particular individuals, groups of individuals or
employees of business units who otherwise would be ineligible under
Section 2.1(a);

provided, however, that any such designations shall be made in a manner
consistent with the requirements of Code Section 409A and the regulations and
other guidance thereunder to avoid adverse tax consequences to affected
Participants.

 

  (c) An employee who, at any time, ceases to meet the foregoing eligibility
requirements, as determined in the sole discretion of the Committee, shall
thereafter cease to be a Participant eligible to continue making deferrals under
the Plan, effective as of the first day of the Plan Year coincident with or next
following the date of such cessation of eligibility in a manner consistent with
the requirements of Code Section 409A and the regulations and other guidance
issued thereunder to avoid adverse tax consequences to affected Participants,
and any deferral elections then in effect shall cease to be effective as of the
first day of such Plan Year. In such case, the individual may remain a
Participant in the Plan with respect to amounts already deferred prior to the
date such individual ceased to be an active Participant.

 

-11-



--------------------------------------------------------------------------------

Section 2.2 Participation.

 

  (a) General Rule. An Eligible Employee shall become an active Participant in
the Plan at such time as the Eligible Employee either: (i) makes a timely
Deferral Election pursuant to Subsections (b) and (c) herein; and/or (ii) meets
the requirements under Subsection (d) with respect to eligibility for a
Restoration Plan Benefit.

 

  (b) Deferral Election. As soon as practicable after the Committee determines
that an individual is an Eligible Employee, the Committee shall provide the
Eligible Employee with the appropriate election forms with which to make a
Deferral Election. The Eligible Employee shall make the Deferral Election in the
manner set forth in Section 2.2(c) and within the time periods set forth in
Article III. In the case of an employee who first becomes an Eligible Employee
under this Plan (and is not eligible for any other plan with which this Plan is
aggregated for purposes of Code Section 409A) during a Plan Year, such Deferral
Election may be made within the first thirty (30) days of eligibility with
respect to any Base Salary to be earned thereafter for the remainder of the Plan
Year. In the case of an employee who first becomes an Eligible Employee under
this Plan (and is not eligible for any other plan with which this Plan is
aggregated for purposes of Code Section 409A) during a Plan Year, such Deferral
Election within the first thirty (30) days of eligibility may also be made with
respect to any Equity-Based Compensation awarded or granted at the time of hire
and to be earned after the date of the Deferral Election. If the Participant
does not return the completed forms to the Committee at such time as required by
the Committee, the Participant will not be allowed to participate in the Plan
until the next Annual Open Enrollment Period. All Deferral Elections hereunder
(including any modifications of prior Deferral Elections otherwise permitted
under the Plan) may be made in accordance with written, electronic or telephonic
procedures prescribed by the Committee.

 

-12-



--------------------------------------------------------------------------------

  (c) Contents of Deferral Election. A Participant’s Deferral Election must be
made in the manner designated by the Committee and must be accompanied by:

 

  (i) any election to defer Base Salary and/or Bonus;

 

  (ii) any election to defer Equity-Based Compensation and a deferral period
election with respect to Equity-Based Compensation, as determined by the
Committee;

 

  (iii) any election to defer payment of Restoration Plan Benefits (if
applicable) and any Company Discretionary Credits and a separate deferral period
election with respect to each such separate category of deferral;

 

  (iv) an Investment Election (except with respect to an Equity-Based
Compensation Election, which shall automatically be credited to a Deferred Stock
Account for investment return purposes), in accordance with the provisions of
Article V;

 

  (v) a designation of a Beneficiary or Beneficiaries to receive any deferred
amounts owed upon the Participant’s death;

 

  (vi) subject to Section 2.2(c)(i), a designation as to the form of
distribution for each separate year’s deferral and each separate category of
deferral (Company Matching Credit deferrals will be subject to the Participant’s
distribution option elections with respect to Base Salary provided, however,
that if the Participant does not make a Base Salary election but does make a
Bonus deferral election, then the Participant’s Company Matching Credit
deferrals will be subject to the Participant’s distribution option elections
with respect to Bonus); provided, however, that if no specific election is made
with respect to any deferred amount, the Participant will be deemed to have
elected to receive such amounts in the form of a lump sum distribution (in cash
and, solely to the extent distributable amounts are credited to the
Participant’s Deferred Stock Account at the time of the distribution, shares of
Common Stock);

 

  (vii) an application for a policy of life insurance under which the
Participant is the insured and the Company is the sole owner of and beneficiary
under such policy; and

 

  (viii) such additional information as the Committee deems necessary or
appropriate.

 

  (d)

Unless the Committee determines otherwise or unless otherwise provided in an
Agreement, if any, an Eligible Employee who participates in the

 

-13-



--------------------------------------------------------------------------------

Retirement Plan and whose benefits under the Retirement Plan are limited
pursuant to the provisions included in the Retirement Plan in order to comply
with Code Sections 401(a)(17) or 415, shall automatically become a Participant
in this Plan with respect to benefits payable under Article IV.

 

  (e) The participation of any Participant may be suspended or terminated by the
Committee at any time, but no such suspension or termination shall operate to
reduce any benefits accrued by the Participant under the Plan prior to the date
of suspension or termination and, further, any such suspension or termination
may only be done in a manner consistent with the requirements of Code
Section 409A and the regulations and other guidance issued thereunder to avoid
adverse tax consequences to affected Participants.

 

-14-



--------------------------------------------------------------------------------

ARTICLE III

Deferral Elections and Deferral Periods

 

Section 3.1 Deferred Salary Election.

 

  (a) Each Participant may make a Deferred Salary Election with respect to Base
Salary otherwise to be paid in such calendar year. A Participant may elect to
defer from 1% to 75% of the Participant’s Base Salary (in increments of 1%).
Notwithstanding the foregoing, any Deferred Salary Election must be made in a
manner that will ensure that the Participant is paid a sufficient amount of Base
Salary that will allow adequate amounts available for (i) any pre-tax elective
deferrals under the SIP, and (ii) any amounts to be deferred by the Participant
in order to participate in any other benefit programs maintained by the Company.

 

  (b) Except with respect to Deferred Salary Elections made by Participants who
first become eligible to participate during a Plan Year (which elections must be
made as specified in Section 2.2(b)), a Deferred Salary Election with respect to
Base Salary for a particular calendar year must be made during the time period
specified by the Committee, but in no event later than the December 31 preceding
the commencement of that calendar year or at such earlier time as determined by
the Committee. Once a Deferred Salary Election is made, it shall be irrevocable
after the final deadline established by the Committee for making the election.
Such Deferred Salary shall be credited to the Participant’s Deferred Salary
Account as of the first business day after the last day of each payroll period.

 

Section 3.2 Deferred Bonus Election.

 

  (a) Each Participant may elect to make a Deferred Bonus Election with respect
to a Bonus otherwise to be paid in the calendar year immediately following (or,
in the discretion of the Committee, in a later year following) the year of the
Participant’s Deferred Bonus Election. A Participant may elect to defer from 1%
to 100% of the Participant’s Bonus (in increments of 1%); provided, however,
that the Participant’s Deferred Bonus Election must result in a deferral of at
least $5,000. In the event that Participant’s Deferred Bonus Election does not
result in a deferral of at least $5,000 but the Participant’s Bonus is at least
$5,000, such Participant’s Deferred Bonus Election shall be automatically
increased to the percentage that results in a deferral of $5,000. In the event
that the Participant’s Bonus is less than $5,000, such Participant’s Deferred
Bonus Election shall be void.

 

  (b)

A Deferred Bonus Election with respect to any Bonus to be earned during a Fiscal
Year must be made no later than the date that is six months before the end of
the performance period (which performance period shall not be less than twelve
months) or such other earlier date designated by the

 

-15-



--------------------------------------------------------------------------------

  Committee. Once made, a Deferred Bonus Election cannot be changed or revoked
after the final deadline established by the Committee for making the election,
except as provided herein. Such Deferred Bonus shall be credited to the
Participant’s Deferred Bonus Account as of the first business day in January of
the year that the Bonus otherwise would have been paid to the Participant in the
absence of any deferral hereunder.

 

Section 3.3 Deferred Equity-Based Compensation Election.

 

  (a) To the extent permitted by law on a tax deferred basis, each Participant
may elect to make a Deferred Equity-Based Compensation Election with respect to
Equity-Based Compensation otherwise to be granted in the calendar year
immediately following (or, in the discretion of the Committee, in a later year
following) the year of the Participant’s Deferred Equity-Based Compensation
Election. A Participant may elect to defer his or her Equity-Based Compensation,
and may make separate elections with respect to each of the Participant’s
Restricted Stock Units, Performance Units, Other Stock-Based Awards, and awards
under the Stock Award Plan, provided, however, that, the Participant’s
Equity-Based Compensation for each type of Equity-Based Compensation must result
in a deferral of at least 25% of such type of Equity-Based Compensation.

 

  (b)

Except with respect to Deferred Equity-Based Compensation Elections made by
Participants who first become eligible to participate during a Plan Year (which
elections must be made as specified in Section 2.2(b)), a Deferred Equity-Based
Compensation Election with respect to any Equity-Based Compensation to be
granted in a particular calendar year must be made during the time period
specified by the Committee, but in no event later than the December 31 preceding
the commencement of that calendar year or at such earlier time as determined by
the Committee. Notwithstanding the foregoing, with respect to a Deferred
Equity-Based Compensation Election governing Restricted Stock Units that are
designated as performance-based compensation by the Company and that qualify as
performance-based compensation under Code Section 409A and any guidance
thereunder, such Deferred Equity-Based Compensation Election must be made no
later than the date that is six months before the end of the performance period
(which performance period shall not be less than twelve months) or such other
earlier date designated by the Company, provided, however, that to be eligible
to make any such Deferred Equity-Based Compensation Election the Participant
must have provided services to the Company (or one of its subsidiaries) from the
later of the date the performance period starts or the date the performance
criteria are established through the date the Deferred Equity-Based Compensation
Election is made. Once made, a Deferred Equity-Based Compensation Election
cannot be changed or revoked after the final deadline established by the
Committee for making the election, except as provided herein. Such Deferred
Equity-Based Compensation shall be credited to the

 

-16-



--------------------------------------------------------------------------------

  Participant’s Deferred Equity-Based Compensation Account as soon as
practicable after the Equity-Based Compensation otherwise would vest and be
paid, and will be credited for investment tracking purposes to the Participant’s
Deferred Stock Account under Section 5.3(b).

 

Section 3.4 Company Matching Credits.

(a) Effective for deferrals made on or after January 1, 2014, if a Participant
has made a Deferred Salary Election in accordance with Section 3.1 or a Deferred
Bonus Election in accordance with Section 3.2, then the Participant shall be
eligible to have Company Matching Credits equal to 75% of that portion of the
sum of the Participant’s Deferred Salary and Deferred Bonus under this Plan
which does not exceed 6% of the Participant’s Total Eligible Compensation
credited to the Participant’s Company Matching Credit Account in accordance with
Section 3.4(b).

(b) Company Matching Credits under Section 3.4(a) shall be credited to the
Participant’s Company Matching Credit Account as soon as practicable as
determined by the Committee after such deferral is credited to the Participant’s
Deferred Salary Account and/or Deferred Bonus Account, but in no event less
frequently than on a annual basis, and shall be subject to the overall Plan Year
limit on such amounts described in Section 3.4(a) and the vesting schedule
described in Article V.

 

Section 3.5 Company Discretionary Credits.

The Company may, in its sole discretion, provide for additional credits to all
or some Participants’ Accounts at any time. Such amounts shall be credited to
the Participant’s Company Discretionary Credit Account and shall be subject to
the vesting schedule established by the Company at the time such amounts are
credited.

 

Section 3.6 Deferred Restoration Distribution Election.

 

  (a)

General Rule. Each Participant who is eligible to receive a Restoration Plan
Benefit under the Plan may elect, in accordance with this Section 3.6, to make a
Deferred Restoration Distribution Election with respect to a Restoration Plan
Benefit that is otherwise to be paid to the Participant. If a Participant makes
such an election, the Participant must elect to defer 100% of the value of the
Participant’s applicable Restoration Plan Benefit. To the extent a Participant’s
Restoration Plan Benefit is attributable to the final average pay benefit
formula under the Retirement Plan and not described in Section 4.4(b)(i)(D), the
value of such Restoration Plan Benefit shall equal the actuarial present value
(at the time payment becomes due) of the portion of the Participant’s (or
Beneficiary’s) Restoration Plan Benefit based on the final average pay formula,
determined as of normal retirement age under the Retirement Plan, based

 

-17-



--------------------------------------------------------------------------------

  on the Applicable Interest Rate and the Applicable Mortality Table (as such
terms are defined in the Retirement Plan) used under the Retirement Plan for
calculating present value. To the extent a Participant’s Restoration Plan
Benefit is attributable to the cash balance benefit formula under the Retirement
Plan or is otherwise described in Section 4.4(b)(i)(D) below, the value of such
Restoration Plan Benefit shall equal the Participant’s Restoration Plan Benefit
hypothetical account balance at such time. Once deferred, such amounts shall be
credited to the Participant’s Deferred Restoration Distribution Account as
provided for in Article V. Amounts held in a Deferred Restoration Distribution
Account may not be paid in the form of an annuity and may only be paid in a form
otherwise available to amounts credited to a Deferred Salary Account, as
provided for in Article VI.

 

  (b) Grandfathered Restoration Plan Benefit. With respect to amounts equal to a
Participant’s Grandfathered Restoration Plan Benefit, a Deferred Restoration
Distribution Election with respect to any amounts payable during a particular
calendar year must be made at least one year before the date that the
Grandfathered Restoration Plan Benefit is otherwise payable to the Participant
pursuant to Section 4.4. Once made, such a Deferred Restoration Distribution
Election cannot be changed or revoked except as provided herein. If the
Participant otherwise becomes entitled to a distribution of a Restoration Plan
Benefit after having made such an election and before the end of such one-year
period, such election shall be ineffective and the applicable Restoration Plan
Benefit payment shall not be deferred hereunder. Any such Deferred Restoration
Distribution shall be credited to the Participant’s Deferred Restoration
Distribution Account as soon as practicable after such amount would otherwise
have been payable to the Participant. The amount in the Participant’s Deferred
Restoration Distribution Account attributable to the Participant’s Grandfathered
Restoration Plan Benefit shall be payable under this Plan as follows:

 

  (i) If the Participant has otherwise made a Deferred Salary Election under
Section 3.1 for the year that the Participant made a Deferred Restoration
Distribution Election, the amount credited to the Participant’s Deferred
Restoration Distribution Account shall be payable at the same time and in the
same form of distribution as any such Deferred Salary.

 

  (ii) If the Participant has not made a Deferred Salary Election but has
otherwise made a Deferred Bonus Election under Section 3.2 for the year that the
Participant made a Deferred Restoration Distribution Election, the amount
credited to the Participant’s Deferred Restoration Distribution Account shall be
payable at the same time and in the same form of distribution as any such
Deferred Bonus.

 

  (iii) If the Participant has not made a Deferred Salary Election under
Section 3.1 nor a Deferred Bonus Election under Section 3.2 for the year that
the Participant made a Deferred Restoration Distribution Election, the amount
credited to the Participant’s Deferred Restoration Distribution Account equal to
a Participant’s Grandfathered Restoration Plan Benefit shall be payable in the
form of a single lump sum payment at the Participant’s termination of employment
unless the Participant makes an election to change the time and form of payment
of such amount in accordance with the terms of this Plan.

 

-18-



--------------------------------------------------------------------------------

  (c) Non-Grandfathered Restoration Plan Benefit. A Participant’s Deferred
Restoration Distribution Election with respect to amounts in excess of a
Participant’s Grandfathered Restoration Plan Benefit payable during a particular
calendar year must specify the time and form of payment otherwise the
Participant’s Deferred Restoration Plan Benefit shall be payable in the form of
a single lump sum payment at the Participant’s termination of employment. In
addition, such Deferred Restoration Distribution Election shall not be effective
unless the following requirements are met:

 

  (i) the election will not take effect until at least twelve months after the
date on which the election is made and will not be recognized with respect to
payments that would otherwise have commenced during such twelve-month period;

 

  (ii) except for payments made on account of a Participant’s death, the first
payment with respect to which such election is made shall be deferred for a
period of not less than five years from the date such payment would otherwise
have been made;

 

  (iii) any election related to payments that would otherwise have commenced as
of a specified time, as opposed to the Participant’s Separation from Service,
may not be made less than twelve months prior to the date on which such payments
would otherwise have commenced; and

 

  (iv) any such additional deferral election shall not be effective if it would
otherwise result in deferring amounts later than the mandatory distribution
provisions of Article VI.

 

Section 3.7 Deferral Period.

 

  (a)

In accordance with Section 2.2(b), and subject to the limitation of
Section 3.7(b), each Participant must elect the deferral period for each
separate category of deferral (including, effective for deferral elections made
on or after January 1, 2005, any Restoration Plan Benefit or part thereof
credited

 

-19-



--------------------------------------------------------------------------------

  to a Participant’s Deferred Restoration Distribution Account). Subject to the
additional deferral provisions of Section 3.8 and the acceleration provisions of
Article VI, a Participant’s deferral period with respect to amounts deferred
other than those described in Section 3.7(b) may be for a specified number of
years or until a specified date, subject to any limitations that the Committee
in its discretion may choose to apply (which limitations shall comply with the
requirements for tax deferral under Code Section 409A), provided that, in all
events, a deferral period must be for at least two (2) years from the first day
of the Plan Year in which the deferred amounts would otherwise be payable (or,
in the case of amounts described in Section 3.4, credited to the Participant’s
Account). However, notwithstanding the deferral period otherwise specified,
payments shall be paid or begin to be paid under the Plan in accordance with the
mandatory distribution provisions in Article VI and any election which would
otherwise result in a deferral beyond any applicable mandatory distribution age
is invalid.

 

  (b) Notwithstanding the provisions of Section 3.7(a) and Section 2.2(b), and
subject to Section 6.1(f), all Company Matching Credits credited to a
Participant’s Company Matching Credit Account pursuant to Section 3.4 shall be
deferred until the Participant’s Separation from Service and may not be deferred
to a specified date prior to such Participant’s Separation from Service. The
foregoing notwithstanding, in any case where the Participant is a Specified
Employee, payment of the amounts under this Section 3.7(b) on account of the
Participant’s Separation from Service shall be deferred until as soon as
practicable after the earlier of (i) the first day of the seventh month
following the Participant’s Separation from Service (without regard to whether
the Participant is reemployed on that date), or (ii) the date of the
Participant’s death, subject to any permitted further deferral election on
account of a change in form of payment.

 

Section 3.8 Modification of Deferral Period.

 

  (a)

Additional Deferral – Grandfathered Deferrals. With respect to any previously
deferred Grandfathered Deferred Compensation Plan Deferrals or Grandfathered
Restoration Plan Benefit credited to a Participant’s Accounts, a Participant may
request that the Committee approve an additional deferral period of at least two
(2) years from the date the previously deferred amounts were otherwise payable.
Any such request must be made by written notice to the Committee at least twelve
(12) months before the expiration of the deferral period for any previously
deferred amount with respect to which an additional deferral election is
requested. A separate additional deferral election is required to be made for
each separate category of previously deferred amounts that is treated as subject
to a single deferral period election under Section 2.2(b) above. Each such
additional deferral election request shall include a newly designated manner of
payment election in accordance with the provisions

 

-20-



--------------------------------------------------------------------------------

  of Section 6.2 below. No more than two such extensions may be elected by a
Participant with respect to any specific deferred amount and no such additional
deferral may result in amounts deferred beyond the mandatory distribution
provisions of Article VI.

 

  (b) Additional Deferral – Non-Grandfathered Deferrals. With respect to any
deferred amounts credited to a Participant’s Accounts in excess of a
Participant’s Grandfathered Deferred Compensation Plan Deferrals or
Grandfathered Restoration Plan Benefit an additional deferral election otherwise
described in Section 3.8(a) may be made, provided that such election shall not
be effective unless the following requirements are met:

 

  (i) the election will not take effect until at least twelve months after the
date on which the election is made and will not be recognized with respect to
payments that would otherwise have commenced during such twelve-month period;

 

  (ii) except for payments made on account of a Participant’s death or financial
hardship under Section 6.1(f), the first payment with respect to which such
election is made shall be deferred for a period of not less than five years from
the date such payment would otherwise have been made;

 

  (iii) any election related to payments that would otherwise have commenced as
of a specified time, as opposed to the Participant’s Separation from Service,
may not be made less than twelve months prior to the date on which such payments
would otherwise have commenced; and

 

  (iv) any such additional deferral election shall not be effective if it would
otherwise result in deferring amounts later than the mandatory distribution age
provisions of Article VI.

 

  (c)

Accelerated Distribution For Grandfathered Deferrals. With respect to any
Grandfathered Deferred Compensation Plan Deferrals or Grandfathered Restoration
Plan Benefit credited to a Participant’s Accounts, a Participant may request
that the Committee approve an accelerated deferral date with respect to amounts
that are not otherwise payable for at least three (3) years from the date of
such request, provided that the resulting accelerated deferral date may not be
any earlier than two (2) years from the date of such Participant election. A
separate deferral modification election is required to be made for each separate
category of previously deferred amount that is treated as subject to a single
deferral period election under Section 2.2(b) above. Each such modified deferral
period request shall include a newly designated manner of payment election in
accordance with the provisions of Section 6.2 below. No more than two such
modifications may be elected by a Participant with respect

 

-21-



--------------------------------------------------------------------------------

  to any specific deferred amount. No such election may be made with respect to
any amounts deferred under this Plan in excess of any Grandfathered Deferred
Compensation Plan Deferrals or Grandfathered Restoration Plan Benefit credited
to a Participant’s Accounts.

 

-22-



--------------------------------------------------------------------------------

ARTICLE IV

Restoration Benefits

 

Section 4.1 Amount of Restoration Plan Benefit.

 

  (a) A Participant’s Restoration Plan Benefit hereunder shall equal the excess
(if any) of (i) the benefit that would have been payable under the Retirement
Plan in respect of the Participant in the absence of the provisions included in
the Retirement Plan in order to comply with Sections 401(a)(17) and 415 of the
Code, over (ii) the benefit actually payable in respect of the Participant under
the Retirement Plan.

 

  (b) Effective as of January 1, 2005, for purposes of calculating a
Participant’s Restoration Plan Benefit under Section 4.1(a), if, as determined
by the Committee in its sole discretion, a Participant (i) permanently directly
transferred employment from a foreign affiliate of the Company that has not
adopted the Retirement Plan and this Plan to a member of the Group (as defined
in the Retirement Plan) that has adopted the Retirement Plan and this Plan or to
a Unit (as defined in the Retirement Plan) to which participation in the
Retirement Plan and this Plan has been extended, and (ii) while employed by the
foreign affiliate, had what the Committee determines (in its sole discretion) to
be an agreement with such foreign affiliate to provide for deferred compensation
that recognized the Participant’s period of employment by the foreign affiliate
and compensation paid to the Participant by the foreign affiliate, then the
Participant’s period of employment by the foreign affiliate and compensation
paid to the Participant by the foreign affiliate during the Participant’s period
of employment with the foreign affiliate shall be taken into account solely
under this Plan to the same extent that such period of employment and
compensation would have otherwise been taken into account had it been employment
with and compensation paid by the Company, a member of the Group that has
adopted the Retirement Plan and this Plan, or a Unit to which participation in
the Retirement Plan and this Plan has been extended. In addition, any such
Participant’s Restoration Plan Benefit shall be offset, solely to the extent
permitted under Code Section 409A, for (i) any Social Security or other
governmental pension or retirement benefit earned during the Participant’s
period of employment with the foreign affiliate; and (ii) any retirement benefit
the Participant is entitled to under a foreign based retirement plan sponsored
by the Company or member of the Group.

 

Section 4.2 Pre-Retirement Restoration Death Benefit.

In the event of the death of a Participant before Restoration Plan Benefits have
commenced to be paid hereunder (a pre-retirement death), the Participant’s
Beneficiary shall be entitled to a benefit equal to the excess (if any) of
(i) the benefit that would have been payable under the Retirement Plan to the

 

-23-



--------------------------------------------------------------------------------

Beneficiary on account of the Participant’s death in the absence of the
provisions included in the Retirement Plan in order to comply with Sections
401(a)(17) and 415 of the Code (and taking into account service and compensation
described in Section 4.1(b)), over (ii) the benefit actually payable to the
Beneficiary on account of the Participant’s death under the Retirement Plan.
Such benefit is hereinafter referred to as a “Restoration Plan Death Benefit.”
Subject to Section 4.5, and notwithstanding the provisions of Section 4.4 (and
any procedures adopted thereunder), and unless provided otherwise in a
Participant’s Agreement, if any, the Restoration Plan Death Benefit payable to a
Beneficiary on account of a Participant’s death before Restoration Plan Benefits
have been paid or commenced to be paid hereunder (a pre-retirement death) shall
be paid to the Participant’s Beneficiary in a cash lump sum as soon as
practicable following the earliest date that any such pre-retirement death
benefit would otherwise be payable to such Beneficiary under the Retirement Plan
(whether or not such Retirement Plan benefit is actually paid or commenced at
such date).

 

Section 4.3 Early Retirement Adjustments.

The calculations made in Sections 4.1 and 4.2 shall reflect any applicable
adjustments under the Retirement Plan for early commencement and the form of
benefit elected.

 

Section 4.4 Payment of Restoration Plan Benefits.

 

  (a) Grandfathered Restoration Plan Benefit. Subject to Section 4.5, the
further provisions of this Article IV, and a Participant’s Agreement, if any,
and unless deferred under Section 3.6, a Participant’s Grandfathered Restoration
Plan Benefit shall be paid to a Participant at such time and in such form as
determined in accordance with procedures adopted and approved by the
Compensation and Benefits Committee of the Board of Directors of the Company (or
any committee successor thereto), which procedures were in effect as of
October 3, 2004. A copy of such procedures is attached hereto as Attachment A.

 

  (b) Non-Grandfathered Restoration Plan Benefit.1 Except as otherwise provided
herein, or otherwise provided in a Participant’s Agreement, if

 

1 

By way of reference, the Retirement Plan was amended effective April 1, 2007 to
add a cash balance formula for determining the benefits available under the
Retirement Plan. Pursuant to the terms of the Retirement Plan, the cash balance
formula is used to determine the benefits of participants who were hired by the
Company on or after April 1, 2007 as well as those participants who were
actively participating in the Retirement Plan on that date and who affirmatively
elected to be covered under the cash balance provisions of the Plan. The
benefits of participants who were active prior to April 1, 2007 and who did not
elect cash balance coverage are determined under the Retirement Plan’s final
average pay formula. If any such participant terminates and is subsequently
reemployed, that participant’s benefit for service performed after reemployment
will be determined under the cash balance provisions of the Retirement Plan,
whereas his benefit attributable to his prior employment will be determined
under the final average pay provisions of the Retirement Plan. Consistent with
Section 409A and the guidance issued thereunder, and as confirmed in Q&A 39 of
the ABA Section of Taxation’s 2008 IRS Q&A Report, this Plan provides different
time and form of payment with respect to separately identifiable amounts
attributable to Restoration Plan Benefits calculated using the cash balance
formula versus those calculated using the final average pay formula.

 

-24-



--------------------------------------------------------------------------------

  any, and unless deferred under Section 3.6, Restoration Plan Benefit amounts
in excess of the Grandfathered Restoration Plan Benefit shall be payable to a
Participant as follows:

 

  (i) Normal Form of Payment. A Participant’s vested Restoration Plan Benefit
shall be paid in the “Normal Form of Payment,” which is a single lump sum
payment determined as follows:

 

  (A) FAP Participant. With respect to a Participant whose Restoration Plan
Benefit is determined using the final average pay formula under the Retirement
Plan, the Normal Form of Payment shall be a single lump sum payment that shall
equal the actuarial present value (at the time payment becomes due) of the
Participant’s Restoration Plan Benefit based on the final average pay formula,
determined as of normal retirement age under the Retirement Plan, based on the
Applicable Interest Rate and the Applicable Mortality Table (as such terms are
defined in the Retirement Plan) used under the Retirement Plan for calculating
present values.

 

  (B) Cash Balance Participant. With respect to a Participant whose Restoration
Plan Benefit is determined using the cash balance formula under the Retirement
Plan, the Normal Form of Payment shall be a single lump sum payment equal to the
Participant’s Restoration Plan Benefit (at the time payment becomes due)
determined in accordance with Section 4.1, expressed as an account balance
benefit.

 

  (C) FAP and Cash Balance Participant. For a Participant whose Restoration Plan
Benefit is determined using both the final average pay formula and the cash
balance formula under the Retirement Plan, the Normal Form of Payment with
respect to the portion of the Participant’s Restoration Plan Benefit calculated
using the final average pay formula under the Retirement Plan shall be as
described in subparagraph (A) and the Normal Form of Payment with respect to the
portion of the Participant’s Restoration Plan Benefit calculated using the cash
balance formula under the Retirement Plan shall be as described in subparagraph
(B) above.

 

-25-



--------------------------------------------------------------------------------

  (D) Cash Balance Conversion Participant. For a Participant whose benefit under
the Retirement Plan is converted on or after January 1, 2013 from being
calculated using the final average pay formula under the Retirement Plan to
being calculated using the cash balance formula under the Retirement Plan, the
Normal Form of Payment for the Participant’s entire Restoration Plan Benefit
shall be as described in subparagraph (B) above.

 

  (ii) Timing of Payment. A Participant’s vested Restoration Plan Benefit shall
be paid or commence to be paid in the Normal Form of Payment as follows:

 

  (A) FAP Participant. Subject to subparagraph (E) below, to the extent that a
Participant’s Restoration Plan Benefit is determined using the final average pay
formula under the Retirement Plan, amounts shall commence to be paid as soon as
practicable after the later of (I) the Participant’s Separation from Service or
(II) the earliest date on which the Participant first becomes eligible to
receive or commence receiving benefits under the Retirement Plan after
Separation from Service (i.e., the earlier of attainment of age 55 with 10 years
of service as determined under the Retirement Plan or age 65) regardless of the
time benefits are actually paid or commence to be paid under the Retirement
Plan.

 

  (B) Cash Balance Participant. Subject to subparagraph (E) below, if a
Participant’s Restoration Plan Benefit is determined using the cash balance
formula under the Retirement Plan, amounts shall be paid as soon as practicable
after the Participant’s Separation from Service.

 

  (C) FAP and Cash Balance Participant. Subject to subparagraph (E) below, to
the extent that a Participant’s Restoration Plan Benefit is determined using
both the final average pay formula and the cash balance formula under the
Retirement Plan, payment shall commence with respect to the portion of the
Participant’s Restoration Plan Benefit calculated using the final average pay
formula under the Retirement Plan on the date described in subparagraph
(A) above and payment shall commence with respect to the portion of the
Participant’s Restoration Plan Benefit calculated using the cash balance formula
under the Retirement Plan on the date described in subparagraph (B) above.

 

-26-



--------------------------------------------------------------------------------

  (D) Cash Balance Conversion Participant. Subject to subparagraph (E) below, in
the case of a Participant whose benefit under the Retirement Plan is converted
on or after January 1, 2013 from being calculated using the final average pay
formula under the Retirement Plan to being calculated using the cash balance
formula under the Retirement Plan, payment of such Participant’s entire
Restoration Plan Benefit shall commence on the date described in subparagraph
(A) above.

 

  (E) Specified Employee. In any case where the Participant is a Specified
Employee and the Participant’s Restoration Plan Benefit in excess of the
Participant’s Grandfathered Restoration Plan Benefit is payable on account of
the Specified Employee’s Separation from Service, the Participant’s Restoration
Plan Benefit under this Section shall be paid or commence to be paid as soon as
practicable following the earlier of (I) or (II) where: (I) is the later of
(A) the date otherwise provided under the Plan or (B) the first day of the
seventh month following the Participant’s Separation from Service (without
regard to whether the Participant is reemployed on that date); and (II) is the
date of the Participant’s death.

 

  (iii) The Participant’s ability to elect an alternate form of distribution
other than the Normal Form of Payment is described in Section 6.2. The death
benefits attributable to a Participant’s Restoration Plan Benefit under the Plan
in the event of the Participant’s death after Restoration Plan Benefit payments
have commenced, if any, will be determined pursuant to the terms of the form of
payment elected by the Participant.

 

Section 4.5 Payment of Restoration Plan Benefit Following Change in Control.

 

  (a) Grandfathered Restoration Plan Benefit. Notwithstanding the provisions of
Section 4.4 (and any procedures adopted thereunder), and unless provided
otherwise in a Participant’s Agreement, if any, each Participant’s Grandfathered
Restoration Plan Benefit shall (to the extent not previously paid or commenced
to be paid) be paid to the Participant in a cash lump sum as soon as
practicable, but not later than 45 business days, after a Participant’s
termination of employment following a Change in Control.

 

  (b)

Non-Grandfathered Restoration Plan Benefit – FAP Participant and Cash Balance
Conversion Participant. Notwithstanding the provisions of Sections
4.4(b)(ii)(A), 4.4(b)(ii)(C) and 4.4(b)(ii)(D) (and any procedures adopted
thereunder), and unless provided otherwise in a Participant’s Agreement, if any,
to the extent that a Participant’s Restoration Plan

 

-27-



--------------------------------------------------------------------------------

  Benefit that is determined using the final average pay formula under the
Retirement Plan or is otherwise described in Section 4.4(b)(i)(D) and that is in
excess of his Grandfathered Restoration Plan Benefit, if any, shall (to the
extent not previously paid or commenced to be paid) be paid to the Participant
in a cash lump sum as soon as practicable, but not later than 45 business days,
after the Participant’s Separation from Service following a Change in Control;
provided, however, that such a distribution shall only be made if: (i) the
Change in Control satisfies the requirements of Code Section 409A(a)(2)(A)(v)
(and the guidance issued thereunder) and such Separation from Service occurs
within 2 years of the Change in Control; or (ii) distribution may otherwise be
made under this Plan on account of Separation from Service.

 

  (c) Specified Employee. In any case where the Participant is a Specified
Employee and the Participant’s Restoration Plan Benefit in excess of the
Participant’s Grandfathered Restoration Plan Benefit is payable pursuant to
Section 4.5(b) on account of the Specified Employee’s Separation from Service
within 2 years of a qualified Change in Control, payment of the Participant’s
Restoration Plan Benefit under this Section shall be deferred until the earlier
of (i) first day of the seventh month following the Participant’s Separation
from Service (without regard to whether the Participant is reemployed on that
date), or (ii) the date of the Participant’s death.

 

Section 4.6 Restoration Plan Benefit on Account of Disability Retirement.

 

  (a) Grandfathered Restoration Plan Benefit. Notwithstanding the provisions of
Section 4.4 (and in accordance with any procedures adopted thereunder), and
unless provided otherwise in a Participant’s Agreement, if any, a Participant
who terminates employment on account of a Disability Retirement (as determined
under the Retirement Plan) may make a written request to the Committee to
receive payment of his Grandfathered Restoration Plan Benefit in a single lump
sum as soon as practicable thereafter; provided however, that payment to a
Participant under this Section 4.6 shall only be made if the Committee, in its
sole and absolute discretion, determines to make such payment. Any decision by
the Committee hereunder shall be final and binding. If a Participant’s request
is denied, payment of the Participant’s Plan benefits shall be made in
accordance with the otherwise applicable provisions of the Plan (and any
procedures then in effect).

 

  (b)

Non-Grandfathered Restoration Plan Benefit. Notwithstanding anything in the Plan
to the contrary, if a Participant suffers a Disability and becomes Disabled,
that portion of the Participant’s Restoration Plan Benefit in excess of the
Grandfathered Restoration Plan Benefit shall be paid on account of Disability in
the form of a single lump sum cash payment as soon as practicable following the
later of (i) the date the

 

-28-



--------------------------------------------------------------------------------

  Participant attains age 65; or (ii) the date of the Participant’s Disability.
The amount of any such lump sum payment in respect of a Disabled Participant
hereunder whose Restoration Plan Benefit is determined using the final average
pay formula under the Retirement Plan shall equal the actuarial present value of
the Participant’s vested Restoration Plan Benefit determined as of the date such
benefit payment becomes due hereunder, based on the Applicable Interest Rate and
the Applicable Mortality Table (as such terms are defined in the Retirement
Plan) used under the Retirement Plan for calculating the present value of
optional forms of payment at the time payment is due under the Plan. The amount
of any such lump sum payment in respect of a Disabled Participant hereunder
whose Restoration Plan Benefit is determined using the cash balance formula
under the Retirement Plan or that is otherwise described in Section 4.4(b)(i)(D)
shall be the Participant’s Restoration Plan Benefit as of the date such benefit
payment becomes due hereunder, determined in accordance with Section 4.1. If
such a Participant dies or incurs a Separation from Service prior to the date of
payment under this Section 4.6(b), payment shall be made in accordance with the
otherwise applicable provisions of this Plan.

 

-29-



--------------------------------------------------------------------------------

ARTICLE V

Participants’ Accounts

 

Section 5.1 Crediting of Employee Deferrals and Company Matching and
Discretionary Credits.

Deferrals to this Plan that are made under Article III shall be credited to the
Participant’s Accounts in accordance with such rules established by the
Committee from time to time. Each Participant’s Accounts shall be administered
in a way to permit separate Deferral Elections, deferral periods, and Investment
Elections with respect to various Plan Year deferrals and compensation types as
the Committee determines, in its sole discretion, are necessary or appropriate.

 

Section 5.2 Investment Election.

Participants’ Investment Elections with respect to deferred amounts hereunder
shall be made pursuant to the written, telephonic or electronic methods
prescribed by the Committee and subject to such rules on Investment Elections
and Investment Options as established by the Committee from time to time. Upon
receipt by the Committee, and in accordance with rules established by the
Committee, an Investment Election shall be effective as soon as practicable
after receipt and processing of the election by the Committee. Investment
Elections will continue in effect until changed by the Participant. Subject to
Section 5.3(b), an eligible Participant may change a prior Investment Election
(or default Investment Election) with respect to deferred amounts on a daily
basis, by notifying the Committee, at such time and in such manner as approved
by the Committee. Any such changed Investment Election may result in amending
Investment Elections for prior deferrals or for future deferrals or both.

 

Section 5.3 Hypothetical Earnings.

 

  (a) General. Subject to Section 5.2, except as otherwise provided herein,
additional hypothetical bookkeeping amounts shall be credited to (or deducted
from) a Participant’s Accounts to reflect the earnings (or losses) that would
have been experienced had the deferred amounts been invested in the Investment
Options selected by the Participant as targeted rates of return, net of all fees
and expenses otherwise associated with the Investment Options. The Committee may
add or delete Investment Options, on a prospective basis, by notifying all
Participants whose Accounts are hypothetically invested in such Investment
Options, in advance, and soliciting elections to transfer deferred amounts so
that they track investments in other Investment Options then available.

 

  (b) Company Stock Investment Option.

 

  (i)

A Participant’s Deferred Equity Compensation is automatically credited in the
form of Common Stock to the Participant’s Deferred Stock Account. With respect
to other deferred amounts

 

-30-



--------------------------------------------------------------------------------

  hereunder, instead of having deferred amounts credited with hypothetical
earnings (or losses) in accordance with Section 5.3(a), and subject to
Section 5.2, a Participant may elect to have part of the Participant’s deferred
amounts (in whole percentage increments) credited in the form of Common Stock to
a Deferred Stock Account; provided, however, that a Participant may not make an
election to have any future deferred amounts credited to a Deferred Stock
Account if, at the time of the election, more than 10% of the balance of the
Participant’s deferred amounts are credited to a Deferred Stock Account
(disregarding amounts in the Participant’s Deferred Equity Compensation Account,
if any). For purposes of administering this rule and subject to the Committee’s
right to adopt administrative procedures pursuant to Section 5.3(b)(viii) below,
the following additional rules apply:

 

  (A) Any Investment Election that is in effect on January 1, 2010, that would
require future deferred amounts to be credited to the Participant’s Deferred
Stock Account and that would otherwise violate the 10% limitation set forth
above shall be void and of no effect. In the absence of a Participant’s amending
such Investment Election on or before January 1, 2010, pursuant to procedures
implemented by the Committee, the Participant’s future deferred amounts that
would otherwise have been credited to the Deferred Stock Account will be
hypothetically invested in another Investment Option selected by the Committee
for this purpose.

 

  (B) Any Investment Election made after January 1, 2010, that would otherwise
violate the 10% limitation set forth above shall be void and of no effect. In
the absence of a Participant amending such Investment Election or otherwise
making a new Investment Election that complies with this Section 5.3(b)(i), the
Participant’s future deferred amounts that would otherwise have been credited to
the Deferred Stock Account will be hypothetically invested in another Investment
Option selected by the Committee for this purpose.

 

  (ii)

If the restrictions of Section 5.3(b)(i) do not apply (such that the Participant
may otherwise elect to have deferred amounts credited to the Deferred Stock
Account), in no event may a Participant make an Investment Election to have more
than 10% of any future deferred amounts (disregarding Deferred Equity
Compensation) credited to the Deferred Stock Account. Any Investment Election
that would otherwise violate the provisions of this Section 5.3(b)(ii) shall be
void and of no effect. In the absence of a

 

-31-



--------------------------------------------------------------------------------

  Participant amending such Investment Election or otherwise making a new
Investment Election that complies with this Section 5.3(b)(ii), the
Participant’s future deferred amounts that would otherwise have been credited to
the Deferred Stock Account will be hypothetically invested in another Investment
Option selected by the Committee for this purpose. Notwithstanding the
foregoing, if any Investment Election otherwise in effect on January 1, 2010
would violate the limitations of this Section 5.3(b)(ii), then, in the absence
of a Participant’s amending that Investment Election on or before January 1,
2010, pursuant to procedures implemented by the Committee, the Participant’s
Investment Election will be modified so that the Investment Election is reduced
so that 10% of future deferred amounts are credited to the Deferred Stock
Account with the remaining deferred amounts hypothetically invested in another
Investment Option selected by the Committee for this purpose.

 

  (iii) Elections under this Section 5.3(b) may be made as a part of the
Participant’s Deferral Election and thereafter on the same basis as Participants
are permitted to make other Investment Elections and using the same or similar
procedures as Participants use to make other Investment Elections under
Section 5.2. In addition, any amounts credited to a Participant’s Accounts other
than the Participant’s Deferred Stock Account may be transferred for
hypothetical investment tracking purposes to the Participant’s Deferred Stock
Account; provided, however, that a Participant may not elect any such transfer
that would increase the Participant’s hypothetical investment in Common Stock
credited to the Deferred Stock Account if, at the time of the election or as a
result thereof, more than 10% of the Participant’s Deferred Stock Account
(excluding any Deferred Equity-Based Compensation) is or would be credited to
the Participant’s Deferred Stock Account. Any transfer election that violates
the provisions of this Section 5.3(b)(iii) shall be void and of no effect. In
all events, once amounts are credited to a Participant’s Deferred Stock Account,
no Investment Election may cause amounts credited to a Participant’s Deferred
Stock Account to be transferred for hypothetical investment tracking purposes to
a Participant’s Accounts other than the Participant’s Deferred Stock Account.
All distributions of amounts credited to a Participant’s Deferred Stock Account
may only be distributed in whole shares of Common Stock (with cash for
fractional shares).

 

  (iv) A Participant’s Deferred Stock Account will be credited:

 

  (A)

as of the first business day after the last day of each bi-weekly payroll
period, with the number of shares of Common Stock (in whole shares and
fractional shares, as

 

-32-



--------------------------------------------------------------------------------

  determined by the Committee) determined by dividing the Participant’s deferred
amounts attributable to Deferred Salary for such bi-weekly payroll period
subject to the Deferred Stock Election by the price for shares of Common Stock,
determined by the Committee, as of the day such deferred amounts are credited to
the Participant’s Account; and

 

  (B) annually, as of the first business day in January of each calendar year,
with the number of shares of Common Stock (in whole shares and fractional
shares, as determined by the Committee) determined by dividing the portion of
the Participant’s Deferred Bonus and Company Matching Credits subject to the
Deferred Stock Election by the price for shares of Common Stock, determined by
the Committee, as of the day such deferred amounts are credited to the
Participant’s Accounts; and

 

  (C) at such other times as the Committee determines with respect to all other
deferred amounts under the Plan, with the number of shares of Common Stock (in
whole shares and fractional shares, as determined by the Committee) determined
by dividing the portion of the Participant’s deferred amounts to be credited in
the Deferred Stock Account by the price for shares of Common Stock, determined
by the Committee, as of the day such deferred amounts are credited to the
Participant’s Account, or, in the case of deferred amounts measured in stock
units, by crediting the account with the same number of shares of Common Stock.

 

  (v) If the Company enters into transactions involving stock splits, stock
dividends, reverse splits or any other recapitalization transactions, the number
of shares of Common Stock credited to a Participant’s Deferred Stock Account
will be adjusted (in whole shares and fractional shares, as determined by the
Committee) so that the Participant’s Deferred Stock Account reflects the same
equity percentage interest in the Company after the recapitalization as was the
case before such transaction.

 

  (vi)

If at least a majority of the Company’s stock is sold or exchanged by its
shareholders pursuant to an integrated plan for cash or property (including
stock of another corporation) or if substantially all of the assets of the
Company are disposed of and, as a consequence thereof, cash or property is
distributed to the Company’s shareholders, each Participant’s Deferred Stock
Account will, to the extent not already so credited under this

 

-33-



--------------------------------------------------------------------------------

  Section 5.3(b), be (i) credited with the amount of cash or property receivable
by a Company shareholder directly holding the same number of shares of Common
Stock as is credited to such Participant’s Deferred Stock Account and
(ii) debited by that number of shares of Common Stock surrendered by such
equivalent Company shareholder.

 

  (vii) Each time the Company declares a dividend on its Common Stock, each
Participant’s Deferred Stock Account will be credited with a Dividend
Reinvestment Return equal to that number of shares of Common Stock (in whole
shares and fractional shares, as determined by the Committee) determined by
dividing (i) the amount that would have been paid (or the fair market value
thereof, if the dividend is not paid in cash) to the Participant on the total
number of shares of Common Stock credited to the Participant’s Deferred Stock
Account had that number of shares of Common Stock been held by such Participant
by (ii) the price for shares of Common Stock, determined by the Committee, as of
the dividend payment date.

 

  (viii) The Committee may adopt administrative procedures to implement the
provisions of this Section 5.3(b).

 

  (c) Limitations on Allocations and Reallocations to and From Deferred Stock
Account.

In addition to the limitations of Section 5.3(b), pursuant to the Policy
Statement on Insider Trading and Compliance, as the same may be amended (the
“Policy”), there are time periods (each, a “blackout period”) during which time
Participants may not effect transactions, directly or indirectly, in Company
equity securities. Under the Policy, the Company’s Corporate Secretary may also
impose additional blackout periods with respect to some or all Participants.
Participants whose ability to effect transactions is prohibited during such
blackout periods also will be prohibited during such periods from making any
Investment Election or Deferred Stock Election that affects the amount credited
to the Participant’s Deferred Stock Account. The Committee, at the direction of
the Company’s Corporate Secretary, shall adopt and implement procedures to
ensure that the provisions of this Paragraph are carried out. In all events,
with respect to amounts in excess of a Participant’s Grandfathered Deferred
Compensation Plan Deferrals and Grandfathered Restoration Plan Benefit, to the
extent that the blackout period results in a deferral of payment under the Plan,
payment must be made at the earliest date at which the Company reasonably
anticipates that the making of the payment will not cause a violation of federal
securities laws or other applicable law.

 

-34-



--------------------------------------------------------------------------------

Section 5.4 Vesting.

 

  (a) Deferred Amounts. At all times a Participant shall be fully vested in his
Deferred Salary, Deferred Bonus, Deferred Equity-Based Compensation, and
Deferred Restoration Distribution Accounts hereunder (including any earnings or
losses and Dividend Reinvestment Return thereon). A Participant shall become
vested in any Company Matching Credits in the same manner and to the same extent
as the Participant is vested in matching contributions otherwise credited to the
Participant under the SIP. A Participant shall become vested in any Company
Discretionary Credits pursuant to the vesting schedule established by the
Company at the time such Credits, if any, are made. Except as otherwise provided
in Section 6.1(b) (death) or Section 6.1(c) (disability), if a Participant
incurs a Separation from Service at any time prior to becoming fully vested in
amounts credited to the Participant’s Accounts hereunder, the nonvested amounts
credited to the Participant’s Accounts shall be immediately forfeited and the
Participant shall have no right or interest in such nonvested deferred amounts.

 

  (b) Restoration Plan Benefit. A Participant shall be vested in his Restoration
Plan Benefit, if any, to the extent he is vested in his benefit under the
Retirement Plan as determined pursuant to the provisions of the Retirement Plan.

 

Section 5.5 Account Statements.

Within 60 days following the end of each Plan Year (or at such more frequent
times determined by the Committee), the Committee shall furnish each Participant
with a statement of Account which shall set forth the balances of the
individual’s Accounts as of the end of such Plan Year (or as of such time
determined by the Committee), inclusive of tracked earnings (or losses) and any
Dividend Reinvestment Return. In addition, the Committee shall maintain records
reflecting each year’s deferrals separately by type of compensation.

 

-35-



--------------------------------------------------------------------------------

ARTICLE VI

Distributions and Withdrawals

 

Section 6.1 Timing of Distributions.

 

  (a) Timing of Distribution – Distributions of Vested Accounts Other than
Death, Disability, or Scheduled Distributions. The time and form of payment of
Restoration Plan Benefits that are not otherwise deferred under Section 3.6 of
the Plan are governed by the provisions of Article IV and those provisions of
this Article VI specifically referring to Restoration Plan Benefit payment
options. Except as otherwise provided herein, in the case of a Participant who
incurs a Separation from Service before retirement from active employment (as
defined below), a Participant’s vested Accounts shall be paid or commence to be
paid, in the form of distribution elected in a particular Deferral Election
(subject to Section 6.2), as soon as practicable (as determined by the
Committee) after the Participant’s Separation from Service. In the case of a
Participant who retires from active employment hereunder (as defined below), and
subject to Section 6.1(e) and Section 6.1(f), a Participant’s vested Accounts
shall be paid or commence to be paid, in the form of distribution elected in a
particular Deferral Election (subject to Section 6.2), as soon as practicable
(as determined by the Committee) following the later of: (I) the date the
Participant retires from active employment (or, in the case of certain
Equity-Based Compensation that vests one year after retirement, one year after
retirement), or (II) the date otherwise specified in the Participant’s Deferral
Election; provided however that, in all events distributions under this
subparagraph (II) of deferred amounts in excess of the Participant’s
Grandfathered Restoration Plan Benefits must be made (or commence to be paid) as
of the earlier of the Participant’s attainment of age 70 or death. For purposes
of this Section 6.1(a), a Participant “retires from active employment” if:

 

  (i) the Participant Separates from Service or an affiliate after having
attained age 65;

 

  (ii) the Participant Separates from Service after having attained age 55 with
ten years of service (as determined under the Retirement Plan) or an affiliate;
or

 

  (iii) with respect to Grandfathered Deferred Compensation Plan Deferrals and
Grandfathered Restoration Plan Benefits, the Committee, in its sole discretion,
otherwise determines that the Participant has retired for this purpose.

The foregoing notwithstanding, in any case where the Participant is a Specified
Employee, payment of amounts in the Participant’s vested Accounts in excess of
Grandfathered Deferred Compensation Plan

 

-36-



--------------------------------------------------------------------------------

Deferrals under this Section 6.1(a) on account of the Specified Employee’s
Separation from Service shall be deferred until the earlier of (x) first day of
the seventh month following the Participant’s Separation from Service (without
regard to whether the Participant is reemployed on that date), or (y) the date
of the Participant’s death, subject to any additional deferral of such payments
as provided for in the Plan.

 

  (b) Timing of Distributions – Participant’s Death.

If a Participant dies before the full distribution of the Participant’s Accounts
under this Article VI, any deferred amounts that are not vested and have not
previously been forfeited shall become 100% vested. Unless the Participant had
commenced receiving installment payments, as soon as practicable after the
Participant’s death, all remaining amounts credited to the Participant’s
Accounts shall be paid in a single lump sum payment to the Participant’s named
Beneficiary (or Beneficiaries). In the absence of any Beneficiary designation,
payment shall be made to the personal representative, executor or administrator
of the Participant’s estate. Beneficiary designations may be changed by a
Participant at any time without the consent of the Participant’s Spouse or any
prior Beneficiary. If the Participant dies after having commenced to receive
installment payments, the Participant’s Beneficiary may accelerate the payment
of any remaining installment payments attributable to Grandfathered Deferred
Compensation Plan Deferrals or a Grandfathered Restoration Plan Benefit as
follows:

 

  (i) The Beneficiary may request (within a reasonable time after the
Participant’s death, as specified by the Committee) that all remaining
installment payments that are otherwise to be paid to the Beneficiary at least
twelve (12) months after the date of the request be accelerated and paid in a
single lump sum payment as of a date specified by the Committee that is at least
twelve (12) months after the date of the request; or

 

  (ii) The Beneficiary may request (within a reasonable time after the
Participant’s death, as specified by the Committee) that all remaining
installment payments that are otherwise to be paid to the Beneficiary be
accelerated and paid in the form of an immediate lump sum payment, subject to
the requirement that ten percent (10%) of the remaining amounts be permanently
forfeited.

With respect to amounts in excess of amounts attributable to a Participant’s
Grandfathered Deferred Compensation Plan Deferrals or Grandfathered Restoration
Plan Benefits, if a Participant dies after having commenced to receive
installment payments pursuant to a scheduled distribution election, the
Participant’s Beneficiary shall receive the remaining installment payments as
said payments become due under the scheduled distribution option elected by the
Participant.

 

-37-



--------------------------------------------------------------------------------

  (c) Timing of Distributions – Participant’s Disability.

Notwithstanding anything in the Plan to the contrary, if a Participant becomes
Disabled, any deferred amounts that are not vested and have not previously been
forfeited shall become 100% vested. Notwithstanding anything in a Participant’s
Deferral Election to the contrary with respect to payment commencement, as soon
as practicable after the Participant becomes Disabled, all remaining amounts
credited to the Participant’s Accounts (other than amounts attributable to
Restoration Plan Benefits) shall be paid or commence to be paid to the
Participant in the form of distribution elected by the Participant in the
Participant’s Deferral Election. In addition, as soon as practicable after the
Participant becomes Disabled and with respect to Grandfathered Deferred
Compensation Plan Deferrals or deferred Grandfathered Restoration Plan Benefits,
the Participant may request that the Committee change any installment
distribution election so that amounts subject to the election are accelerated
and paid in the form of a single lump sum distribution. Such distribution shall
be made only if the Committee, taking into account the type of factors taken
into account in the event of a hardship under Section 6.1(f), in its sole
discretion, approves such request.

 

  (d)

Scheduled Distribution. As a part of the Participant’s Deferral Election with
respect to scheduled distributions, a Participant may elect to receive a lump
sum distribution or annual installments (over 2, 3, 4 or 5 years, as elected by
the Participant) equal to all or any part of the vested balance of the
Participant’s Accounts to be paid (or commence to be paid) at a scheduled
distribution date, subject to the timing requirements in Section 6.1(a) and the
limitations of Section 3.7(b). For these purposes, the amount of each
installment payment shall be determined by multiplying the value of the
Participant’s remaining vested Accounts subject to the scheduled distribution
election by a fraction, the numerator of which is one (1) and the denominator of
which is the number of calendar years remaining in the installment period. These
scheduled distributions are generally available only for distributions that are
scheduled to commence to be paid while a Participant is employed by the Company.
If a Participant incurs a Separation from Service before commencing receipt of
scheduled distributions, the timing requirements of Section 6.1(a) shall apply
(which requirements provide for payment upon Separation from Service, unless the
Participant has attained retirement age, in which case a later distribution date
may apply). If a Participant Separates from Service while receiving scheduled
installment payments, such installment payments shall continue to be paid in the
same form of distribution, subject to the Participant’s right to accelerate the
remaining payments in accordance with Section 6.1(e) or Section 6.1(f).
Notwithstanding the

 

-38-



--------------------------------------------------------------------------------

  foregoing, if a Participant’s employment is terminated for cause, as
determined by the Company, full payment of all remaining amounts attributable to
Grandfathered Deferred Compensation Plan Deferrals and deferred Grandfathered
Restoration Plan Benefits in such Participant’s Account shall be paid in the
form of a single lump sum payment as soon as practicable after such termination.

 

  (e) Early Distribution – Grandfathered Deferrals. Notwithstanding any other
provision of the Plan, a Participant or Beneficiary may, at any time prior to or
subsequent to commencement of payments, request in writing to the Committee to
have any or all vested amounts in his or her Accounts that constitute
Grandfathered Deferred Compensation Plan Deferrals or deferred Grandfathered
Restoration Plan Benefits paid in an immediate lump sum distribution, provided
that an amount equal to ten percent (10%) of the requested distribution shall be
permanently forfeited from the Participant’s Accounts prior to such
distribution. Any such lump sum distribution shall be paid as soon as
practicable after the Committee’s receipt of the Participant’s (or
Beneficiary’s) request. The minimum permitted early distribution under this
Section 6.1(e) shall be $3,000.

 

  (f) Hardship Distribution. At any time prior to the time an amount is
otherwise payable hereunder, an active Participant may request a distribution of
all or a portion of any vested amounts credited to the Participant’s Accounts on
account of the Participant’s financial hardship, subject to the following
requirements:

 

  (i) Such distribution shall be made, in the sole discretion of the Committee,
if the Participant has incurred an unforeseeable emergency. The Committee shall
consider any requests for payment under this Section 6.1(f) in accordance with
the standards of interpretation described in Code Section 409A and the
regulations and other guidance thereunder.

 

  (ii)

For purposes of this Plan, an “unforeseeable emergency” shall be limited to a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s Spouse, the Participant’s
Beneficiary, or of a Participant’s dependent (as defined in Code Section 152,
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)); loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); the need to pay for the funeral expenses of
the Participant’s Spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond

 

-39-



--------------------------------------------------------------------------------

  the control of the Participant. Whether a Participant is faced with an
unforeseeable emergency will be determined based on the relevant facts and
circumstances of each case and be based on the information supplied by the
Participant, in writing, pursuant to the procedure prescribed by the Committee.
In addition to the foregoing, distributions under this subsection shall not be
allowed for purposes of sending a child to college or the Participant’s desire
to purchase a home or other residence. In all events, distributions made on
account of an unforeseeable emergency are limited to the extent reasonably
needed to satisfy the emergency need (which may include amounts necessary to pay
any federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution).

 

  (iii) Notwithstanding the foregoing, distribution on account of an
unforeseeable emergency under this subsection may not be made to the extent that
such emergency is or may be relieved:

 

  (A) through reimbursement or compensation by insurance or otherwise,

 

  (B) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship, or

 

  (C) by cessation of deferrals under the Plan.

 

  (iv) All distributions under this subsection shall be made in cash as soon as
practicable after the Committee has approved the distribution and that the
requirements of this subsection have been met.

 

  (v) The minimum permitted hardship distribution shall be $3,000.

 

Section 6.2 Form of Distribution.

 

  (a) General. Except as otherwise provided in this Article VI, all amounts
payable from a Participant’s Accounts shall be paid in one of the forms of
distribution described in this Section 6.2, as elected by the Participant in a
Deferral Election or as modified by the Participant in accordance with
Section 6.2(e) below. Any Participant who fails to elect a form of distribution
with respect to any deferral amount (or any compensation type) shall be deemed
to have elected to receive such amounts in the form of a lump sum distribution
in cash and, to the extent distributable amounts are credited to the
Participant’s Deferred Stock Account, in shares of Common Stock (with any
fractional share interest therein paid in cash to the extent of the then fair
market value thereof).

 

-40-



--------------------------------------------------------------------------------

  (b) Distribution Alternatives for Restoration Plan Benefits. A Participant who
is eligible to receive a Restoration Plan Benefit hereunder shall receive
payment of such benefit in the Normal Form of Payment unless the Participant,
subject to Section 6.2(e) below, elects an optional form of distribution as
described in Section 6.2(d) below or an annuity form of benefit otherwise
available under the Retirement Plan.

 

  (c) Lump Sum Distribution. A Participant may elect, in accordance with such
procedures established by the Committee, to have any vested deferral amounts
credited to his Accounts paid in the form of a single lump sum distribution at
the time otherwise required or permitted under the Plan.

 

  (d) Annual Installment Distributions. A Participant may elect, in accordance
with such procedures established by the Committee, to have any vested deferral
amounts credited to his Accounts paid at the time otherwise required or
permitted in the form of annual installments over a 5, 10 or 15-year period
commencing at the time otherwise required or permitted under the Plan and paid
annually thereafter for the remainder of the installment period (subject to
Section 6.1(b)). For these purposes, the amount of each installment payment
shall be determined by multiplying the value of the Participant’s remaining
vested Accounts by a fraction, the numerator of which is one (1) and the
denominator of which is the number of calendar years remaining in the
installment period. Notwithstanding the foregoing, if a Participant’s employment
is terminated for cause, as determined by the Company, full payment of all
remaining amounts attributable to Grandfathered Deferred Compensation Plan
Deferrals and deferred Grandfathered Restoration Plan Benefits in such
Participant’s Account shall be paid in the form of a single lump sum payment as
soon as practicable after such termination.

 

  (e) Change in Form

 

  (i) Grandfathered Amounts.

The following provisions shall apply solely with respect to Grandfathered
Deferred Compensation Plan Deferrals and deferred Grandfathered Restoration Plan
Benefits:

 

  (A)

Notwithstanding the foregoing, in accordance with the written, telephonic or
electronic procedures prescribed by the Committee, a Participant may elect to
change the form applicable to a particular category of deferral attributable to
Grandfathered Deferred Compensation Plan Deferrals or deferred Grandfathered
Restoration Plan Benefits at any time, provided that such election must be made
at least twelve (12) consecutive months before the date on which such
distribution otherwise would have been made or

 

-41-



--------------------------------------------------------------------------------

  commenced. Any such change that is not in effect for at least the applicable
twelve-month period shall be disregarded and the last valid election shall be
substituted in its place. In the absence of such a valid election, distribution
shall be made in the form of a single lump sum distribution in cash and, to the
extent distributable amounts are credited to the Participant’s Deferred Stock
Account, in shares of Common Stock (with any fractional share interest therein
paid in cash to the extent of the then fair market value thereof).

 

  (B) In addition, with respect to a Participant who has commenced receiving his
Grandfathered Deferred Compensation Plan Deferrals or deferred Grandfathered
Restoration Plan Benefit paid in installment payments, such Participant may
elect, pursuant to the written, telephonic or electronic method prescribed by
the Committee (or its delegate), to have all remaining installment payments
attributable to such grandfathered amounts that are otherwise to be paid to the
Participant at least twelve (12) months after the date of the election be
accelerated and paid in a single lump sum payment as of a date specified by the
Committee that is at least twelve (12) months after the date of the election.

 

  (ii) Non-Grandfathered Amounts.

In any case where a Participant wishes to change a form of distribution from
what was previously in effect with respect to any deferred amounts credited to a
Participant’s Accounts in excess of a Participant’s Grandfathered Deferred
Compensation Plan Deferrals or Grandfathered Restoration Plan Benefit, in
addition to the limitations under Section 3.7(b), the following requirements
must be met:

 

  (A) The election will not take effect until at least twelve months after the
date on which the election is made and will not be recognized with respect to
payments that would otherwise have commenced during such twelve-month period;

 

  (B) Except for payments made on account of a Participant’s death or financial
hardship under Section 6.1(f), the payment with respect to which such election
is made (or the first payment, in the case of installment payments) shall be
deferred for a period of not less than five years from the date such payment
would otherwise have been made;

 

-42-



--------------------------------------------------------------------------------

  (C) Any election related to payments that would otherwise have commenced as of
a specified time, as opposed to the Participant’s Separation from Service, may
not be made less than twelve months prior to the date on which such payments
would otherwise have commenced; and

 

  (D) The election will not take effect if the payment (or the first payment, in
the case of installment payments) would be scheduled to commence after the later
of the date the Participant reaches age 70 or the date the Participant retires
from active employment under the minimum deferral period required pursuant to
(B) above.

 

  (iii) Restoration Plan Benefit (Non-deferred).

 

  (A) General Rule. Where, pursuant to Section 4.4(b)(iii) and this Section 6.2,
a Participant wishes to waive the Normal Form of Payment with respect his
Restoration Plan Benefit and elect an optional form of payment, the following
requirements must be met:

 

  (1) The election will not take effect until at least twelve months after the
date on which the election is made and will not be recognized with respect to
payments that would otherwise have commenced during such twelve-month period;

 

  (2) Except for payments made on account of a Participant’s death, the first
payment with respect to which such election is made shall be delayed for a
period of not less than five years from the date such payment would otherwise
have been made; and

 

  (3) Any election related to payments that would otherwise have commenced as of
a specified time, as opposed to the Participant’s Separation from Service, may
not be made less than twelve months prior to the date on which such payments
would otherwise have commenced.

In the event of any delay in payment of a Restoration Plan Benefit in excess of
a Grandfathered Restoration Plan Benefit that is determined using the cash
balance formula under the Retirement Plan or that is otherwise described in
Section 4.4(b)(i)(D), the Participant’s Restoration Plan Benefit shall be
initially calculated at Separation from Service and then increased through the
payment date by the

 

-43-



--------------------------------------------------------------------------------

interest credit factor otherwise provided for under the Retirement Plan. In the
event of any delay in payment of a Restoration Plan Benefit in excess of a
Grandfathered Restoration Plan Benefit that is determined using the final
average pay formula under the Retirement Plan, the Participant’s Restoration
Plan Benefit shall be initially calculated at Separation from Service and then
that amount shall be adjusted at the payment date to take into account the
Participant’s then-attained age.

 

  (B) Annuity Election. If a Participant elects to change the form of
distribution with respect to a Restoration Plan Benefit to an annuity form of
payment in accordance with subparagraph (A), the Participant may select the
specific annuity form of payment at any time prior to commencement of annuity
payments from among the following actuarially equivalent annuity options:

 

  (1) With respect to the portion of the Participant’s Restoration Plan Benefit
that is determined using the final average pay formula under the Retirement Plan
or that is otherwise described in Section 4.4(b)(i)(D): (i) a single life
annuity payable for the Participant’s lifetime; (ii) a joint and survivor
annuity payable for the lives of the Participant and the Participant’s Spouse
under which if the Spouse shall survive the Participant, benefit payments shall
continue after the Participant’s death for the remaining lifetime of the Spouse
in an amount equal to 50%, 75% or 100% (as elected by the Participant prior to
benefit commencement) of the benefits payable during the Participant’s life; or
(iii) a guaranteed payments annuity option payable in either 60 or 120 monthly
installments for the life of the Participant under which if the Participant dies
before receiving the designated number of payments, the remaining benefit
payments shall continue to the Participant’s Beneficiary after the Participant’s
death; and

 

  (2)

With respect to the portion of the Participant’s Restoration Plan Benefit that
is determined using the cash balance formula under the Retirement Plan: (i) a
single life annuity payable for the Participant’s lifetime; (ii) a joint and
survivor annuity payable for the lives of the Participant and the Participant’s
Spouse under which if the Spouse shall survive the

 

-44-



--------------------------------------------------------------------------------

  Participant, benefit payments shall continue after the Participant’s death for
the remaining lifetime of the Spouse in an amount equal to 50% or 75% or, if the
Participant is age 55 or older on the date of benefit commencement, 100% (as
elected by the Participant prior to benefit commencement) of the benefits
payable during the Participant’s life; or (iii) if the Participant is age 55 or
older on the date of benefit commencement, a guaranteed payments annuity option
payable in either 60 or 120 monthly installments for the life of the Participant
under which if the Participant dies before receiving the designated number of
payments, the remaining benefit payments shall continue to the Participant’s
Beneficiary after the Participant’s death.

 

  (C) Actuarial Factors for Determining Optional Annuity Payments. Unless
provided otherwise in a Participant’s Agreement, if any, if an annuity form of
payment of a Restoration Plan Benefit is to be made to a Participant (or
Beneficiary) whose Restoration Plan Benefit is determined in whole or in part
using the cash balance formula under the Retirement Plan or that is otherwise
described in Section 4.4(b)(i)(D), the annuity attributable to such portion of
the Restoration Plan Benefit shall be calculated by first converting the
Participant’s Restoration Plan Benefit expressed as an account balance benefit
into a single life annuity at benefit commencement determined using the
Applicable Interest Rate and the Applicable Mortality Table (as such terms are
defined in the Retirement Plan) used under the Retirement Plan for converting a
cash balance account to a single life annuity. If the Participant elects an
optional form of annuity other than the single life annuity, the single life
annuity determined pursuant to the immediately preceding sentence (or the single
life annuity calculated with respect to the portion of the Participant’s
Restoration Plan Benefit determined using the final average pay formula under
the Retirement Plan) shall be converted to such other annuity form of payment
using the actuarial factors under the Retirement Plan for converting a single
life annuity to other annuity forms of payment.

 

-45-



--------------------------------------------------------------------------------

ARTICLE VII

General Provisions

 

Section 7.1 Unsecured Promise to Pay.

The Company shall make no provision for the funding of any amounts payable
hereunder that (i) would cause the Plan to be a funded plan for purposes of
Section 404(a)(5) of the Code, or Title I of ERISA, or (ii) would cause the Plan
to be other than an “unfunded and unsecured promise to pay money or other
property in the future” under Treasury Regulations § 1.83-3(e); and, except to
the extent specified in the Stock Trust following a “change of control” (as
defined in the Stock Trust) of the Company, the Company shall have no obligation
to make any arrangement for the accumulation of funds to pay any amounts under
this Plan. Subject to the restrictions of the preceding sentence and in
Section 5.3, the Company, in its sole discretion, may establish one or more
grantor trusts described in Treasury Regulations § 1.677(a)-1(d) to accumulate
funds and/or shares of Common Stock to pay amounts under this Plan, provided
that the assets of such trust(s) shall be required to be used to satisfy the
claims of the Company’s general creditors in the event of the Company’s
bankruptcy or insolvency.

 

Section 7.2 Plan Unfunded.

In the event that the Company (or one of its subsidiaries) shall decide to
establish an advance accrual reserve on its books against the future expense of
payments hereunder, such reserve shall not under any circumstances be deemed to
be an asset of this Plan but, at all times, shall remain a part of the general
assets of the Company (or such subsidiary), subject to claims of the Company’s
(or such subsidiary’s) creditors. A person entitled to any amount under this
Plan shall be a general unsecured creditor of the Company (or the Participant’s
employer subsidiary) with respect to such amount. Furthermore, a person entitled
to a payment or distribution with respect to any amounts credited to Participant
Accounts shall have a claim upon the Company (or the Participant’s employer
subsidiary) only to the extent of the vested balance(s) credited to such
Accounts.

 

Section 7.3 Designation of Beneficiary.

The Participant’s Beneficiary under this Plan with respect to amounts credited
to the Participant’s Accounts hereunder shall be the person designated to
receive benefits on account of the Participant’s death on a form provided by the
Committee.

 

Section 7.4 Expenses.

All commissions, fees and expenses that may be incurred in operating the Plan
and any related trust(s) established in accordance with the Plan (including the
Stock Trust) will be paid by the Company.

 

-46-



--------------------------------------------------------------------------------

Section 7.5 Voting Common Stock.

Each Participant who has a Deferred Stock Account shall be entitled to provide
directions to the Committee to cause the Committee to similarly direct the
Trustee of the Stock Trust to vote, on any matter presented for a vote to the
shareholders of the Company, that number of shares of Common Stock held by the
Stock Trust equivalent to the number of shares of Common Stock credited to the
Participant’s Deferred Stock Account. The Committee shall arrange for
distribution to all such Participants in a timely manner all communications
directed generally to the shareholders of the Company as to which their votes
are solicited. If the Stock Trust ever holds fewer shares of Common Stock than
there are shares allocated to Deferred Stock Accounts under the Plan as to which
timely and proper directions have been received from the applicable Plan
Participants, the Committee will direct the Trustee to vote all shares held in
the Stock Trust in the same proportion as the total shares covered by timely and
proper directions that have been directed to be voted.

 

Section 7.6 Non-Assignability.

Participants, their legal representatives and their Beneficiaries shall have no
right to anticipate, alienate, sell, assign, transfer, pledge or encumber their
interests in the Plan, nor shall such interests be subject to attachment,
garnishment, levy or execution by or on behalf of creditors of the Participants
or of their Beneficiaries.

 

Section 7.7 Mandatory Deferral.

Notwithstanding any other provision of this Plan, the Committee shall defer the
distribution of any Plan benefits to a Participant if the Committee anticipates
that the amount of such Plan benefits, or any portion thereof, would be
nondeductible for corporate income tax purposes to the Company pursuant to
Section 162(m) of the Code; provided, however, that payment of such amounts in
excess of Grandfathered Deferred Compensation Plan Deferrals and Grandfathered
Restoration Plan Benefit shall be paid thereafter at the earliest time permitted
under Code Section 409A and the regulations and other guidance issued
thereunder, including, in the case of Specified Employees, subject to the
six-month delay for such amounts on account of a Specified Employee’s Separation
from Service.

 

Section 7.8 Employment/Participation Rights.

 

  (a) Nothing in the Plan shall interfere with or limit in any way the right of
the Company to terminate any Participant’s employment at any time, nor confer
upon any Participant any right to continue in the employ of the Company.

 

  (b) Nothing in the Plan shall be construed to be evidence of any agreement or
understanding, express or implied, that the Company will continue to employ a
Participant in any particular position or at any particular rate of
remuneration.

 

-47-



--------------------------------------------------------------------------------

  (c) No employee shall have a right to be selected as a Participant, or, having
been so selected, to be continued as a Participant.

 

  (d) Nothing in this Plan shall affect the right of a recipient to participate
in and receive benefits under and in accordance with any pension,
profit-sharing, deferred compensation or other benefit plan or program of the
Company.

 

Section 7.9 Severability.

If any particular provision of the Plan shall be found to be illegal or
unenforceable for any reason, the illegality or lack of enforceability of such
provision shall not affect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if the illegal or unenforceable provision had
not been included.

 

Section 7.10 No Individual Liability.

It is declared to be the express purpose and intention of the Plan that no
liability whatsoever shall attach to or be incurred by the shareholders,
officers, or directors of the Company (or any affiliate) or any representative
appointed hereunder by the Company (or any affiliate), under or by reason of any
of the terms or conditions of the Plan.

 

Section 7.11 Tax and Other Withholding.

The Company shall have the right to deduct from any payment made under the Plan
any amount required by federal, state, local, or foreign law to be withheld with
respect to such payment. The Company shall also have the right to withhold from
other current salary or wages any amount required by federal, state, local, or
foreign law to be withheld with respect to compensation deferred under the Plan
at any time prior to payment of such deferred compensation, or if such other
current salary or wages are insufficient to satisfy such withholding
requirement, to require the Participant to pay the Company such amount required
to be withheld to the extent such requirement cannot be satisfied through
withholding on other current salary or wages. Additionally, should deferrals
under this Plan cause there to be insufficient current salary or wages for
purposes of withholding taxes or other amounts required by federal, state,
local, or foreign law to be withheld from current salary or wages, the Company
shall require the Participant to pay the Company such amount required to be
withheld to the extent such requirement cannot be satisfied through withholding
on other current salary or wages. Amounts deferred under the Plan will be taken
into account for purposes of any withholding obligation under the Federal
Insurance Contributions Act and Federal Unemployment Tax Act at the later of the
Plan Year during which the services are performed or the Plan Year during which
the rights to the amounts are no longer subject to a substantial risk of
forfeiture, as required by Section 3121(v) and 3306(r) of the Code and the
regulations promulgated thereunder.

 

-48-



--------------------------------------------------------------------------------

Section 7.12 Applicable Law.

This Plan shall be governed by and construed in accordance with the laws of the
State of New Jersey except to the extent governed by applicable federal law.

 

Section 7.13 Incompetency.

Any person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the Committee receives
written notice, in a form and manner acceptable to it, that such person is
incompetent or a minor, and that a guardian, conservator, or other person
legally vested with the care of his estate has been appointed. If the Committee
finds that any person to whom a benefit is payable under the Plan is unable to
properly care for his or her affairs, or is a minor, then any payment due
(unless a prior claim therefor shall have been made by a duly appointed legal
representative) may be paid to the Spouse, a child, a parent, or a brother or
sister, or to any person deemed by the Committee to have incurred expense for
the care of such person otherwise entitled to payment. If a guardian or
conservator of the estate of any person receiving or claiming benefits under the
Plan shall be appointed by a court of competent jurisdiction, payments shall be
made to such guardian or conservator provided that proper proof of appointment
is furnished in a form and manner suitable to the Committee. Any payment made
under the provisions of this Section shall be a complete discharge of liability
therefor under the Plan.

 

Section 7.14 Notice of Address.

Any payment made to a Participant or a designated Beneficiary at the last known
post office address of the distributee on file with the Committee, shall
constitute a complete acquittance and discharge of any obligations of the
Company under this Plan, unless the Committee shall have received prior written
notice of any change in the condition or status of the distributee. Neither the
Committee, the Company nor any director, officer, or employee of the Company
shall have any duty or obligation to search for or ascertain the whereabouts of
a Participant or a designated Beneficiary.

 

-49-



--------------------------------------------------------------------------------

ARTICLE VIII

Administration

 

Section 8.1 Committee.

Prior to a Change in Control, the Plan shall be administered by the Committee.
The Committee shall have the exclusive right to interpret the Plan (including
questions of construction and interpretation) and the decisions, actions and
records of the Committee shall be conclusive and binding upon the Company and
all persons having or claiming to have any right or interest in or under the
Plan. The Committee may delegate to such officers, employees or departments of
the Company, or to service-providers or other persons, such authority, duties,
and responsibilities of the Committee as it, in its sole discretion, considers
necessary or appropriate for the proper and efficient operation of the Plan,
including, without limitation, (i) interpretation of the Plan, (ii) approval and
payment of claims, and (iii) establishment of procedures for administration of
the Plan. Notwithstanding the foregoing, after a Change in Control, the trustee
of any grantor trust established for the purpose of accumulating funds to
satisfy the obligations incurred by the Company under this Plan shall administer
the Plan and shall have the same privileges and rights as given to the Committee
prior to a Change in Control.

 

Section 8.2 Claims Procedure.

Any person dissatisfied with the Committee’s determination of a claim for
benefits (or claim for eligibility for participation) hereunder must file a
written request for reconsideration with the Committee. This request must
include a written explanation setting forth the specific reasons for such
reconsideration. The Committee shall review its determination promptly and
render a written decision with respect to the claim, setting forth the specific
reasons for such denial written in a manner calculated to be understood by the
claimant. Such claimant shall be given a reasonable time within which to
comment, in writing, to the Committee with respect to such explanation. The
Committee shall review its determination promptly and render a written decision
with respect to the claim. Such decision of the Committee shall be conclusive,
binding, and final upon all claimants under this Plan.

 

Section 8.3 Plan to Comply With Code Section 409A.

Notwithstanding any provision to the contrary in this Plan, each provision in
this Plan shall be interpreted to permit the deferral of compensation in
accordance with Code Section 409A and any provision that would conflict with
such requirements shall not be valid or enforceable.

 

-50-



--------------------------------------------------------------------------------

ARTICLE IX

Amendment, Termination and Effective Date

 

Section 9.1 Amendment of the Plan.

Subject to Section 9.3, the Plan may be wholly or partially amended or otherwise
modified at any time by written action of the Board of Directors.
Notwithstanding the foregoing, the Board of Directors hereby grants to the
Committee the authority to approve and adopt amendments to the Plan, provided
that such amendments will not materially increase the Company’s costs related to
providing benefits under the Plan or materially affect the benefits of
participants in the Plan.

 

Section 9.2 Termination of the Plan.

Subject to the provisions of Section 9.3, the Plan may be terminated at any time
by written action of the Board of Directors.

 

Section 9.3 No Impairment of Benefits.

Notwithstanding the provisions of Sections 9.1 and 9.2, no amendment to or
termination of the Plan shall reduce the amount credited to any Participant’s
Accounts hereunder.

 

Section 9.4 Effective Date.

The Plan, as previously amended and restated, was effective as of March 22,
2004. The Plan as set forth herein is amended and restated effective as of
January 1, 2013.

 

-51-



--------------------------------------------------------------------------------

ATTACHMENT A

Procedures of the Retirement Benefit Restoration Plan

Committee re: Payment of Grandfathered Restoration Plan Benefits

The following are distribution procedures and requirements established by the
Compensation and Benefits Committee of the Board of Directors of the Company
(the “Board Committee”) with respect to the determination of the appropriate
timing and form of benefit payments of Grandfathered Restoration Plan Benefits
in accordance the terms of the Restoration Plan (as in effect on October 3,
2004).

Notwithstanding anything to the contrary, any Participant who is not an Employee
on or after October 1, 2000 shall be entitled to Grandfathered Restoration Plan
Benefits solely in the form of a single lump sum cash payment made as soon as
practicable following the date on which the Participant first becomes eligible
to receive or commence receiving benefits under the Retirement Plan, regardless
of the time benefits are actually paid or commence to be paid under the
Retirement Plan and regardless of the form of benefit payments to be made under
the Retirement Plan.

With respect to Restoration Plan Participants who are Employees on or after
October 1, 2000, the following provisions shall apply with respect to
Grandfathered Restoration Plan Benefits:

I. General Rule for Timing and Form of Payment: Except as provided below, all
Grandfathered Restoration Plan Benefits shall be paid in the form of a single
lump sum cash payment made as soon as practicable following the date on which
the Participant first becomes eligible to receive or commence receiving benefits
under the Retirement Plan, regardless of the time benefits are actually paid or
commence to be paid under the Retirement Plan and regardless of the form of
benefit payments to be made under the Retirement Plan.

II. Timing of Payment – Disability Retirements: Notwithstanding Paragraph I
above and except as provided below, Grandfathered Restoration Plan Benefits on
account of a Participant’s Disability Retirement shall be paid in the form of a
single lump sum cash payment as soon as practicable following the later of
(i) the date the Participant ceases accruing additional benefits on account of
his disability leave under the Retirement Plan, or (ii) the date on which the
Participant first becomes eligible to receive or commence receiving benefits
under the Retirement Plan, regardless of the time benefits are actually paid or
commence to be paid under the Retirement Plan and regardless of the form of
benefit payments to be made under the Retirement Plan.

III. Optional Forms of Payment: In lieu of the normal form of payment under
Paragraph I or Paragraph II above, a Participant may elect (on such forms and in
such manner prescribed by the Becton, Dickinson and Company Retirement Benefit
Restoration Plan Committee (the “Restoration Plan Committee”), including through
telephonic or electronic means) to have Grandfathered Restoration Plan Benefits
paid in any form of payment otherwise permitted under the Retirement Plan as the
Participant may elect. A Participant’s election to

 

-52-



--------------------------------------------------------------------------------

receive Grandfathered Restoration Plan Benefits in a form other than a lump sum
shall not be effective (regardless of whether the Restoration Plan Committee
otherwise approves the Participant’s request) unless the request is made and
received by the Restoration Plan Committee at least 6 months prior to the date
Grandfathered Restoration Plan Benefits would otherwise be paid or commence to
be paid under the Restoration Plan; provided, however, that such 6-month
restriction shall be waived if the Participant terminates employment on account
of a Disability Retirement as determined by the Retirement Plan administrator
under the terms of the Retirement Plan in effect on October 3, 2004.
(Eligibility for a Disability Retirement under the Retirement Plan requires a
finding that the Participant has not attained age 65, has at least 10 years of
vesting service, and becomes entitled to disability benefits under the Federal
Social Security Act. The Participant should provide the Restoration Plan
Committee with a copy of the written governmental notification of his
eligibility for disability benefits under the Social Security Act.)

In the absence of an effective election made at least 6 months before the date
Grandfathered Restoration Plan Benefits would otherwise have been paid under the
Restoration Plan, the Restoration Plan Committee shall pay the Participant’s
Grandfathered Restoration Plan Benefit in accordance with the last effective
election on file with the Restoration Plan Committee or, in the absence of such
a valid election, in accordance with Paragraph I or Paragraph II. (By way of
illustration, assume that, within 4 months of his termination, a 60-year old
Participant had elected to have his Grandfathered Restoration Plan Benefit paid
as a life annuity. In that case, the Participant’s election will not be
effective because the Restoration Plan would otherwise require a lump sum
payment as soon as practicable after such termination and the 6-month
requirement would not have been met. In the absence of a valid election, the
Participant’s Grandfathered Restoration Plan Benefit would be paid in a single
lump sum as soon as practicable after termination of employment.)

IV. Optional Acceleration of Payment Due to Disability: If a Participant
terminates employment on account of a Disability Retirement (determined under
the Retirement Plan as described in Paragraph III above) and such Participant
has elected a form of payment other than an immediate lump sum distribution,
such Participant may request in writing to receive an accelerated lump sum
distribution of his Grandfathered Restoration Plan Benefits as a result of his
disability. In such case, the Restoration Plan Committee may, in its sole and
absolute discretion, determine to grant or deny such request for payment.
Because each request is unique, each Participant’s request will be decided on a
case-by-case basis. Therefore, there shall be no uniform standards for the
Restoration Plan Committee to apply in determining whether to grant a request.

If the Restoration Plan Committee, in its discretion, grants a Participant’s
request, it shall notify the Participant in writing and it shall direct that
payment of the Participant’s entire Grandfathered Restoration Plan Benefit be
made to the Participant in a single lump sum as soon as practicable thereafter.
If the Restoration Plan Committee, in its discretion, denies such request, it
shall notify the Participant in writing as soon as practicable thereafter.

The Restoration Plan Committee’s decision concerning a Participant’s entitlement
to an accelerated payment due to a Disability Retirement shall be final and
binding.

 

-53-



--------------------------------------------------------------------------------

V. Calculation of Benefits: The amount of a Participant’s lump sum payment shall
be determined as provided under the terms of the Restoration Plan in effect on
October 3, 2004. If a Participant’s Grandfathered Restoration Plan Benefit is to
be paid in accordance with any of the Retirement Plan’s optional forms of
payment, the amount of the Participant’s Grandfathered Restoration Plan Benefit
shall be determined by the Restoration Plan Committee (or its delegate) based on
the Participant’s age and the actuarial factors otherwise provided for in the
Retirement Plan with respect to the optional form of payment elected.

 

-54-